Exhibit 10.1

 

GOLDMAN SACHS BANK USA GOLDMAN SACHS LENDING PARTNERS LLC

200 West Street

New York, New York 10282-2198

 

JPMORGAN CHASE BANK, N.A.

J.P. MORGAN SECURITIES LLC

270 Park Avenue

New York, New York 10016

 

CITIGROUP GLOBAL MARKETS INC.

390 Greenwich Street

New York, New York 10013

PERSONAL AND CONFIDENTIAL

May 11, 2012

Hologic, Inc.

35 Crosby Drive

Bedford, MA 01730

Attention: Glenn P. Muir, Executive Vice President, Finance and Administration

Amended and Restated Commitment Letter

Ladies and Gentlemen:

Reference is hereby made to the Commitment Letter, dated as of April 29, 2012
(the “Original Commitment Letter”) by and among you and Goldman Sachs (as
defined below). The Original Commitment Letter is hereby amended and restated
and superseded in its entirety as follows:

Goldman Sachs Bank USA (“GS Bank”), Goldman Sachs Lending Partners LLC (“GS
Lending Partners” and, together with GS Bank, “Goldman Sachs”), JPMorgan Chase
Bank, N.A. (“JPMCB”), J.P. Morgan Securities LLC (“JPMS”) and Citigroup Global
Markets Inc. (“CGMI”), on behalf of Citi (as defined below) are pleased to
confirm the arrangements under which (a) (i) GS Bank, JPMS and CGMI are
authorized by Hologic, Inc. (the “Company” or “you”) to act as joint lead
arrangers and joint bookrunners in connection with the Senior Facilities (as
defined below) (the “Senior Facilities Arrangers”), (ii) JPMS and CGMI are
authorized by the Company to act as co-syndication agents in connection with the
Senior Facilities and (iii) GS Bank is exclusively authorized by the Company to
act as administrative agent in connection with the Senior Facilities (the
“Senior Facilities Administrative Agent”), (b) (i) GS Bank is authorized by the
Company to act as sole lead arranger, sole bookrunner and sole syndication agent
in connection with the Bridge Loans (the “Bridge Loan Arranger” and, together
with the Senior Facilities Arrangers, the “Arrangers”), (ii) CGMI is authorized
by the Company to act as co-agents in connection with the Bridge Loans and
(iii) GS Bank is exclusively authorized by the Company to act as administrative
agent in connection with the Bridge Loans (the “Bridge Loan Administrative
Agent” and, together with the Senior Facilities Administrative Agent, the
“Administrative Agents”). In addition, Goldman Sachs, JPMCB and Citi (the
“Initial Lenders” and, together with Lead Arrangers, the “Commitment Parties,”
“we” or “us”) commit to provide the financing for, certain transactions
described herein, in each case on the terms and subject to the conditions set
forth in this letter and the attached Annexes A, B, C and D hereto
(collectively, this “Commitment Letter”). As used herein, “Citi” means CGMI,
Citibank, N.A., Citicorp USA, Inc., Citicorp North America, Inc. and/or any of
their affiliates as may be appropriate to consummate the transactions described
below.

 

1



--------------------------------------------------------------------------------

You have informed us that the Company intends to acquire (the “Acquisition”)
100% of the equity interests of Gen-Probe Incorporated (the “Acquired
Business”). You have also informed us that the Acquisition and related working
capital requirements of the Company after consummation of the Acquisition will
be financed from the following sources:

 

  •  

$1.0 billion under a senior secured Tranche A term loan facility (the “Tranche A
Term Facility”) having the terms set forth on Annex B;

 

  •  

$2.0 billion under a senior secured Tranche B term loan facility (the “Tranche B
Term Facility”; and, together with the Tranche A Term Facility, the “Term
Facilities”) having the terms set forth on Annex B;

 

  •  

$300 million under a senior secured revolving credit facility (the “Revolving
Facility”; and, together with the Term Facilities, the “Senior Facilities”)
having the terms set forth on Annex B;

 

  •  

the issuance by the Borrower (as defined in Annex B) of $500 million of high
yield securities (the “Notes”) pursuant to a registered public offering or
Rule 144A or other private placement (the “Notes Offering”) or, in the event
some or all of the Notes are not issued at the time the Acquisition is
consummated, borrowings by the Borrower of unsecured senior increasing rate
bridge loans in an aggregate principal amount of $500 million less the gross
proceeds from the sale of Notes or other Permanent Debt (as defined in the Fee
Letters (as defined below)) issued prior to that time (the “Bridge Loans”; and,
together with the Senior Facilities, the “Facilities”) having the terms set
forth on Annex C; and

 

  •  

cash on the balance sheet of the Company and the Acquired Business.

 

1. Commitments; Titles and Roles.

The Commitment Parties are pleased to confirm their agreement to act, and you
hereby appoint (a) (i) the Senior Facilities Arrangers to act as joint lead
arrangers and joint bookrunners in connection with the Senior Facilities,
(ii) JPMS and CGMI to act as co-syndication agents in connection with the Senior
Facilities and (iii) the Senior Facilities Administrative Agent to act as
administrative agent in connection with the Senior Facilities and (b) (i) the
Bridge Loan Arranger to act as sole lead arranger, sole bookrunner and sole
syndication agent in connection with the Bridge Loans, (ii) CGMI to act as
co-agents in connection with the Bridge Loans and (iii) the Bridge Loan
Administrative Agent to act as administrative agent in connection with the
Bridge Loans. You agree that Goldman Sachs will have “lead left” placement in
any and all marketing materials or other documentation used in connection with
the Senior Facilities and shall hold the leading role and responsibilities
conventionally associated with such “lead left” placement, including maintaining
sole “physical books” in respect of the Facilities,.

In addition, (i) GS Bank, JPMCB and Citi are pleased to commit to provide the
Company, severally and not jointly, 65%, 20% and 15%, respectively, of each of
the Tranche A Term Facility and the Revolving Facility, (ii) GS Lending
Partners, JPMCB and Citi are pleased to commit to provide the Company, severally
and not jointly, 65%, 20% and 15%, respectively, of the Tranche B Term Facility
and (iii) GS Lending Partners and Citi are pleased to commit to provide the
Company, severally and not jointly, 85% and 15%, respectively, of the Bridge
Loans, in each case on the terms and subject to the conditions contained in this
Commitment Letter and the Fee Letters (referred to below). Our fees for our
commitment and for services related to the Facilities are set forth in (i) a
separate amended and restated fee letter (the “Facilities Fee Letter”) entered
into among the Company and the Commitment Parties on the date hereof and (ii) a
separate agent fee letter entered into by the Company and GS Bank on the date

 

2



--------------------------------------------------------------------------------

hereof (the “Agent Fee Letter” and, together with the Facilities Fee Letter, the
“Fee Letters”). It is further agreed that each Initial Lender shall be liable
solely in respect of its own commitment to the Facilities on a several, and not
joint, basis with any other Lender.

 

2. Conditions Precedent.

Each Commitment Party’s commitments and agreements are subject to there not
having occurred, since December 31, 2011, an Acquired Business Material Adverse
Effect (as defined below). Each Commitment Party’s commitments and agreements
are also subject to (x) the “Conditions Precedent to Initial Borrowings” in
Annex B, the “Conditions Precedent to Borrowing” in Annex C and the conditions
precedent listed on Annex D and (y) the execution and delivery of appropriate
definitive loan documents relating to the Facilities including, without
limitation, a credit agreement, a bridge loan agreement (if applicable),
guarantees, security agreements, pledge agreements, real property security
agreements, opinions of counsel and other related definitive documents
(collectively, the “Loan Documents”) that are substantially consistent with the
terms set forth in this Commitment Letter and are otherwise reasonably
acceptable to such Commitment Party and you. “Acquired Business Material Adverse
Effect” means any event, state of facts, circumstance, development, change,
effect or occurrence that is or could reasonably be expected to be materially
adverse (i) to the business, financial condition or results of operations of the
Acquired Business and its subsidiaries, taken as a whole, or (ii) to the ability
of the Acquired Business to timely, perform any of its obligations under the
Acquisition Agreement, other than in the case of clause (i) or (ii) above, any
event, state of facts, circumstance, development, change, effect or occurrence
resulting from (A) changes in general economic, regulatory or political
conditions or in the securities, credit or financial markets in general,
(B) general changes or developments in the business in which the Acquired
Business and its subsidiaries operate, including any changes in applicable law
affecting such business, including generally applicable rules, regulations and
administrative policies of the United States Food and Drug Administration (the
“FDA”), or published interpretations thereof, (C) the negotiation, execution,
announcement, existence or performance of the Acquisition Agreement or the
transactions contemplated thereby, including (x) any fees or expenses incurred
in connection therewith, and (y) the impact of the foregoing on relationships
with customers, suppliers, employees, and regulators, (D) the identity of the
Company or any of its affiliates as the acquiror of the Acquired Business,
(E) compliance with the terms of, or the taking of any action expressly required
to be taken by the Acquired Business pursuant to the Acquisition Agreement or
any other action consented to by the Company and each Commitment Party after the
date of the Original Commitment Letter, (F) any acts of terrorism or war or any
natural disaster or weather-related event, (G) changes in generally accepted
accounting principles or the interpretation thereof, (H) changes in the price or
trading volume of the common stock of the Acquired Business (provided that this
clause (H) shall not be construed as providing that the change, event,
circumstance, development, occurrence or state of facts giving rise to such
change in price or trading volume does not constitute or contribute to an
Acquired Business Material Adverse Effect), (I) any failure to meet internal or
published projections, forecasts or revenue or earning predictions or any
downward revisions for any period (provided that this clause (I) shall not be
construed as providing that the change, event, circumstance, development,
occurrence or state of facts giving rise to such failure does not constitute or
contribute to an Acquired Business Material Adverse Effect), (J) any action,
suit, investigation or proceeding made, brought or threatened by any holder of
Company Securities (as defined in the Acquisition Agreement in effect on the
date of the Original Commitment Letter and without giving effect to any
amendments thereunder), on the holder’s own behalf or on behalf of the Acquired
Business on a derivative basis (other than any actions, suits, investigations or
proceedings made, brought or threatened by any of the Acquired Business’s
officers or directors), arising out of or related to any of the transactions
contemplated hereby, including the Acquisition, or (K) any determination by, or
the delay of a determination by, the FDA or any panel or advisory body empowered
or appointed thereby, after the date of the Original Commitment Letter, with
respect to the approval or non-approval of new Medical Products (as defined in
the Acquisition Agreement in effect on the date of the Original Commitment

 

3



--------------------------------------------------------------------------------

Letter and without giving effect to any amendments thereunder) or new uses of
existing Medical Products, in each case of the Acquired Business or its
subsidiaries, as of the date of the Original Commitment Letter, except, in the
case of the foregoing clause (A), (B) or (F), to the extent such changes or
developments referred to therein could reasonably be expected to have a
materially disproportionate negative impact on the Acquired Business and its
subsidiaries, taken as a whole, compared to other comparable participants in the
Acquired Business’s industries.

Notwithstanding anything in this Commitment Letter to the contrary, (a) the only
representations relating to the Company or the Acquired Business the accuracy of
which will be a condition to the availability of the Facilities on the Closing
Date will be (i) such of the representations made by or with respect to the
Acquired Business in the Acquisition Agreement as are material to the interests
of the Lenders and the Commitment Parties (but only to the extent that the
Company or its affiliates have the right not to consummate the Acquisition, or
to terminate their obligations (or otherwise do not have an obligation to
close), under the Acquisition Agreement as a result of a failure of such
representations in the Acquisition Agreement to be true and correct) and
(ii) the Specified Representations (as defined below), and (b) the terms of the
documentation for the Facilities will be such that they do not impair the
availability of the Facilities on the Closing Date if the conditions set forth
herein and in Annex D hereto are satisfied (it being understood that (I) to the
extent any security interest in the intended collateral (other than any
collateral the security interest in which may be perfected by the filing of a
UCC financing statement, domestic intellectual property filings or the delivery
of stock certificates with respect to the Company, the Acquired Business and its
and their respective domestic subsidiaries) is not perfected on the Closing Date
after your use of commercially reasonable efforts to do so, the perfection of
such security interest(s) will not constitute a condition precedent to the
availability of the Facilities on the Closing Date but such security interest(s)
will be required to be perfected after the Closing Date pursuant to arrangements
to be mutually agreed by the Senior Facilities Administrative Agent and the
Company and (II) nothing in the preceding clause (a) will be construed to limit
the applicability of the individual conditions set forth herein or in Annex D).
As used herein, “Specified Representations” means representations relating to
incorporation or formation; organizational power and authority to enter into the
documentation relating to the Facilities; due execution, delivery and
enforceability of such documentation; solvency; no conflicts with applicable
laws in any material respect or charter documents, in each case as they relate
to entering into and performance under the Facilities; Federal Reserve margin
regulations; the Investment Company Act; Patriot Act; FCPA; laws applicable to
sanctioned persons; use of proceeds; historical financial information (solely
with respect to the Company), and, subject to the limitations on perfection of
security interests set forth in the preceding sentence, the creation, perfection
and priority of the security interests granted in the proposed collateral.

 

3. Syndication.

The Arrangers intend and reserve the right to syndicate the Facilities to the
Lenders (as defined in Annex B and Annex C), and you acknowledge and agree that
the commencement of syndication shall occur in the discretion of Goldman Sachs
(and, solely with respect to the Senior Facilities, in consultation with the
other Senior Facilities Arrangers). Goldman Sachs will select the Lenders after
consultation with the Company (and, solely with respect to the Senior
Facilities, in consultation with the other Senior Facilities Arrangers). Goldman
Sachs (and, solely with respect to the Senior Facilities, in consultation with
the other Senior Facilities Arrangers) will lead the syndication, including,
subject to Section 1. above, determining the timing of all offers to potential
Lenders, any title of agent or similar designations or roles awarded to any
Lender and the acceptance of commitments, the amounts offered and the
compensation provided to each Lender from the amounts to be paid to the
Commitment Parties pursuant to the terms of this Commitment Letter and the Fee
Letters. Goldman Sachs (and solely in connection with the Senior Facilities, in
consultation with the other Senior Facilities Arrangers) will determine the
final commitment allocations and will notify the Company of such determinations.
The Company agrees

 

4



--------------------------------------------------------------------------------

to use commercially reasonable efforts to ensure that the Arrangers’ syndication
efforts benefit from the existing lending relationships of the Company and the
Acquired Business and their respective subsidiaries. To facilitate an orderly
and successful syndication of the Facilities, you agree that, until the earlier
of the termination of the syndication as determined by Goldman Sachs (and,
solely with respect to the Senior Facilities, in consultation with the other
Senior Facilities Arrangers) and 90 days following the date of initial funding
under the Facilities, the Company will not, and the Company will use
commercially reasonable efforts to obtain contractual undertakings from the
Acquired Business that it will not, syndicate or issue, attempt to syndicate or
issue, announce or authorize the announcement of the syndication or issuance of,
or engage in discussions concerning the syndication or issuance of, any debt
facility or any debt of the Acquired Business or the Company or any of their
respective subsidiaries or affiliates (other than the Facilities, the Notes (or
other Permanent Debt (as defined in the Fee Letter)) and other indebtedness
contemplated hereby to remain outstanding after the Closing Date), including any
renewals or refinancings of any existing debt facility or debt security, without
the prior written consent of Goldman Sachs, in consultation with the other
Arrangers.

The Company agrees to cooperate with the Arrangers and agrees to use
commercially reasonable efforts to cause the Acquired Business to cooperate with
the Arrangers, in connection with (i) the preparation of one or more information
packages for each of the Facilities regarding the business, operations,
financial projections and prospects of the Company and the Acquired Business
(collectively, the “Confidential Information Memorandum”) including, without
limitation, all information relating to the transactions contemplated hereunder
prepared by or on behalf of the Company or the Acquired Business deemed
reasonably necessary by Goldman Sachs (and, solely with respect to the Senior
Facilities, in consultation with the other Senior Facilities Arrangers) to
complete the syndication of the Facilities including, without limitation,
obtaining (a) a public corporate family rating from Moody’s Investor Services,
Inc. (“Moody’s”), (b) a public corporate credit rating from Standard & Poor’s
Ratings Group, a division of The McGraw Hill Corporation (“S&P”)) and (c) a
public credit rating for each of the Facilities and the Notes from each of
Moody’s and S&P prior to the launch of general syndication, and (ii) the
presentation of one or more information packages for each of the Facilities
acceptable in format and content to Goldman Sachs (and, solely with respect to
the Senior Facilities, in consultation with the other Senior Facilities
Arrangers) (collectively, the “Lender Presentation”) in meetings and other
communications with prospective Lenders or agents in connection with the
syndication of the Facilities (including, without limitation, direct contact
between senior management and representatives, with appropriate seniority and
expertise, of the Company and the Acquired Business with prospective Lenders and
participation of such persons in meetings); provided however that it is
understood and agreed that, without limitation of any of the conditions set
forth in Annex D hereto, the Company shall not be required to disclose
communications relating to any litigation or investigation, or the conduct
thereof, solely to the extent that such disclosure would reasonably be expected
to result in the waiver of the attorney-client privilege or work product
protection applicable thereto. Notwithstanding anything to the contrary
contained in the Commitment Letter or the Fee Letters or any other letter
agreement or undertaking concerning the transactions contemplated hereunder to
the contrary (but without limiting your obligations to assist in syndication as
described above or any condition precedent expressly set forth in Section 2
above or Annex D hereto), neither of (x) obtaining the ratings referenced above
or (y) the achievement of a successful syndication of the Facilities (as
determined by Goldman Sachs (and, solely with respect to the Senior Facilities,
in consultation with the other Senior Facilities Arrangers)), shall constitute a
condition precedent to the commitments hereunder or the funding of any of the
Facilities on the Closing Date. The Company will be solely responsible for the
contents of any such Confidential Information Memorandum and Lender Presentation
and all other information, documentation or materials delivered to the
Commitment Parties in connection therewith, including with respect to the
business of the Company and the Acquired Business and the transactions
contemplated hereunder (collectively, the “Information”) and acknowledges that
the Commitment Parties will be using and relying upon the Information without
independent verification thereof (it being understood and agreed that the
Company may cause the

 

5



--------------------------------------------------------------------------------

Acquired Business to deliver to the Arrangers an authorization letter containing
a customary “10b-5” representation with respect to the Information of the
Acquired Business contained in such Confidential Information Memorandum or
Lender Presentation). The Company agrees that Information regarding the
Facilities and Information provided by the Company, the Acquired Business or
their respective representatives to the Commitment Parties in connection with
the Facilities (including, without limitation, draft and execution versions of
the Loan Documents, the Confidential Information Memorandum, the Lender
Presentation, publicly filed financial statements, and draft or final offering
materials relating to contemporaneous or prior securities issuances by the
Company or the Acquired Business) may be disseminated to potential Lenders and
other persons through one or more secure internet sites (including an
IntraLinks, SyndTrak or other secure electronic workspace (the “Platform”))
created for purposes of syndicating the Facilities or otherwise, in accordance
with the Commitment Parties’ standard syndication practices, and you acknowledge
that neither the Commitment Parties nor any of its affiliates will be
responsible or liable to you or any other person or entity for damages arising
from the use by others of any Information or other materials obtained on the
Platform.

The Company acknowledges that certain of the Lenders may be “public side”
Lenders (i.e. Lenders that do not wish to receive material non-public
information with respect to the Company, the Acquired Business or their
respective affiliates or any of their respective securities) (each, a “Public
Lender”). At the request of Goldman Sachs (and, solely with respect to the
Senior Facilities, in consultation with the other Senior Facilities Arrangers)
the Company agrees to prepare an additional version of the Confidential
Information Memorandum and the Lender Presentation to be used by Public Lenders
that does not contain material non-public information concerning the Company,
the Acquired Business, or their respective affiliates or securities. The
information to be included in the additional version of the Confidential
Information Memorandum will be substantially consistent with the information
included in any offering memorandum for the offering for the Notes. It is
understood that in connection with your assistance described above, you will
provide, and cause all other applicable persons (which may include the Acquired
Business) to provide, authorization letters to the Arrangers authorizing the
distribution of the Information to prospective Lenders and containing a
customary “10b-5” representation to the Arrangers (and, in the case of the
public-side version, a representation that such Information does not include
material non-public information about the Company, the Acquired Business, or
their respective affiliates or their respective securities). In addition, the
Company will clearly designate as such all Information provided to the
Commitment Parties by or on behalf of the Company or the Acquired Business which
is suitable to make available to Public Lenders. The Company acknowledges and
agrees that the following documents may be distributed to all Lenders (including
Public Lenders) (unless the Company, after having been given a reasonable
opportunity to review such documents, promptly notifies Goldman Sachs in writing
prior to such distribution that any such document contains material non-public
information with respect to the Company, the Acquired Business or their
respective affiliates or securities): (a) drafts and final versions of the Loan
Documents; (b) administrative materials prepared by Goldman Sachs for
prospective Lenders (such as a lender meeting invitation, allocations and
funding and closing memoranda); and (c) term sheets and notification of changes
in the terms of the Facilities.

 

4. Information.

The Company represents and covenants that (which representation and warranty
with respect to the Information relating to the Acquired Business is made to the
best of your knowledge) (i) all Information (other than financial projections,
forecasts and other forward looking statements (collectively, the
“Projections”)) provided directly or indirectly by the Acquired Business or the
Company to the Commitment Parties or the Lenders in connection with the
transactions contemplated hereunder is and will be, when taken as a whole,
complete and correct in all material respects and does not and will not contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements contained therein not misleading and (ii) the
Projections that have been or will be made

 

6



--------------------------------------------------------------------------------

available to the Commitment Parties or the Lenders by or on behalf of the
Acquired Business or the Company have been and will be prepared in good faith
based upon assumptions that are believed by the preparer thereof to be
reasonable at the time such Projections are furnished to the Commitment Parties
or the Lenders, it being understood and agreed that Projections are not a
guarantee of financial performance and actual results may differ from
Projections and such differences may be material. You agree that if at any time
prior to the later of (i) the Closing Date and (ii) the termination of the
syndication of the Facilities as determined by Goldman Sachs (and, solely with
respect to the Senior Facilities, in consultation with the other Senior
Facilities Arrangers) but in no event exceeding 90 days after the Closing Date,
any of the representations in the preceding sentence would be incorrect in any
material respect if the Information and Projections were being furnished, and
such representations were being made, at such time, then you will promptly
supplement, or cause to be supplemented, the Information and Projections so that
such representations will be correct in all material respects under those
circumstances. In arranging and syndicating the Facilities, we will be entitled
to use and rely on the Information and the Projections without responsibility
for independent verification thereof. We will have no obligation to conduct any
independent evaluation or appraisal of the assets or liabilities of you, the
Borrower, the Acquired Business or any other party or to advise or opine on any
related solvency issues.

 

5. Indemnification and Related Matters.

In connection with arrangements such as this, it is our firm’s policy to receive
indemnification. The Company agrees to the provisions with respect to our
indemnity and other matters set forth in Annex A, which is incorporated by
reference into this Commitment Letter.

 

6. Assignments.

This Commitment Letter may not be assigned by you without the prior written
consent of each Commitment Party (and any purported assignment without such
consent will be null and void), is intended to be solely for the benefit of the
Commitment Parties and the other parties hereto and, except as set forth in
Annex A hereto, is not intended to confer any benefits upon, or create any
rights in favor of, any person other than the parties hereto. Each Commitment
Party may assign its commitments and agreements hereunder, in whole or in part,
to any of its affiliates and, as provided above, to any Lender prior to the
Closing Date. In addition, until the termination of the syndication of the
Facilities, as determined by Goldman Sachs (and, solely with respect to the
Senior Facilities, in consultation with the other Senior Facilities Arrangers)
each Commitment Party may, in consultation with the Company, assign its
commitments and agreements hereunder, in whole or in part, to additional
arrangers or other Lenders. Notwithstanding the foregoing, no assignment by a
Commitment Party to any potential Lender made in accordance with this Section 6
and/or any other provisions set forth in this Commitment Letter, in each case,
prior to the Closing Date, will relieve such Commitment Party of its obligations
set forth herein to fund that portion of the commitments so assigned. Neither
this Commitment Letter nor the Fee Letters may be amended or any term or
provision hereof or thereof waived or otherwise modified except by an instrument
in writing signed by each of the parties hereto or thereto, as applicable, and
any term or provision hereof or thereof may be amended or waived only by a
written agreement executed and delivered by all parties hereto or thereto.

 

7. Confidentiality.

Please note that this Commitment Letter, the Fee Letters and any written
communications provided by, or oral discussions with, the Commitment Parties in
connection with this arrangement are exclusively for the information of the
Company and may not be disclosed by you to any third party or circulated or
referred to publicly without our prior written consent except, after providing
written notice to the Commitment Parties, pursuant to a subpoena or order issued
by a court of competent jurisdiction or by a judicial,

 

7



--------------------------------------------------------------------------------

administrative or legislative body or committee; provided that we hereby consent
to your disclosure of (i) this Commitment Letter, the Fee Letters and such
communications and discussions, to the Company’s subsidiaries and to Company’s
and the Company’s subsidiaries’ respective officers, directors, agents and
advisors (including all legal counsel, independent auditors and other experts or
agents) who are directly involved in the consideration of the Facilities
(including, providing accounting and tax advice to Company and/or its
subsidiaries with respect thereto) and who have been informed by you of the
confidential nature of such advice and this Commitment Letter and the Fee
Letters and who have agreed to treat such information confidentially, (ii) this
Commitment Letter or the information contained herein and the Fee Letters to the
Acquired Business and its affiliates to the extent you notify such persons of
their obligations to keep such material confidential, and to the Acquired
Business’s and its affiliates’ respective officers, directors, agents and
advisors who are directly involved in the consideration of the Facilities to the
extent such persons agree to hold the same in confidence (provided that any
disclosure of the Fee Letters or its terms or substance to the Acquired Business
or its officers, directors, agents and advisors shall be redacted in a manner
satisfactory to Goldman Sachs, in consultation with the other Arrangers, and the
Company), (iii) this Commitment Letter and the Fee Letters as required by
applicable law or compulsory legal process (including (x) the filing of the
Commitment Letter in public securities filings and (y) to the extent required by
applicable law to be so disclosed, the aggregate amount of the fees payable
pursuant to the terms of the Fee Letters, presented as an aggregate amount of
all fees payable by the Company in connection with the Acquisition and the other
transactions contemplated by this Commitment Letter, but not the Fee Letters
itself or any other information contained therein (the “Public Securities
Filing”)) (in which case, you agree (other than in the case of the Public
Securities Filing) to inform us promptly thereof), (iv) the information
contained in Annex B and Annex C, in any prospectus or other offering memorandum
relating to the Notes, (v) the existence of this Commitment Letter and
information about the Facilities to market data collectors, similar services
providers to the lending industry, and service providers to the Commitment
Parties and the Lenders in connection with the administration and management of
the Facilities, (vi) upon the request or demand of any regulatory authority
purporting to have jurisdiction over such person or any of its affiliates (in
which case, you agree to inform us promptly thereof) and (vii) the information
contained in Annex B and Annex C to Moody’s and S&P; provided that such
information is supplied to Moody’s and S&P only on a confidential basis after
consultation with Goldman Sachs, in consultation with the other Arrangers.

Each Commitment Party agrees that it will treat as confidential all information
provided to it hereunder by or on behalf of you, the Acquired Business or any of
your or their respective subsidiaries or affiliates, and shall not disclose such
information to any third party or circulate or refer to publicly such
information without the Company’s prior written consent; provided, however, that
nothing herein will prevent any Commitment Party from disclosing any such
information (a) pursuant to the order of any court or administrative agency or
in any pending legal or administrative proceeding, or otherwise as required by
applicable law or compulsory legal process (in which case such person agrees to
inform you promptly thereof to the extent not prohibited by law), (b) upon the
request or demand of any regulatory authority purporting to have jurisdiction
over such person or any of its affiliates, (c) to the extent that such
information is publicly available or becomes publicly available other than by
reason of improper disclosure by such person, (d) to such person’s affiliates
and their respective officers, directors, partners, members, employees, legal
counsel, independent auditors and other experts or agents who need to know such
information and on a confidential basis, (e) to potential and prospective
Lenders, participants and any direct or indirect contractual counterparties to
any swap or derivative transaction relating to the borrower or its obligations
under the Facilities, in each case, who have agreed to keep such information
confidential on terms not less favorable than the provisions hereof in
accordance with the standard syndication processes of such Commitment Party or
customary market standards for the dissemination of such type of information,
(f) to Moody’s and S&P and other rating agencies or to market data collectors as
determined by such Commitment Party; provided that such information is limited
to Annex B and Annex C and is supplied only on a confidential basis,
(g) received by such person on a non-confidential

 

8



--------------------------------------------------------------------------------

basis from a source (other than you, the Acquired Business or any of your or
their affiliates, advisors, members, directors, employees, agents or other
representatives) not known by such person to be prohibited from disclosing such
information to such person by a legal, contractual or fiduciary obligation,
(h) to the extent that such information was already in such Commitment Party’s
possession or is independently developed by such Commitment Party or (i) for
purposes of establishing a “due diligence” defense. Each Commitment Party’s
obligations under this provision shall remain in effect until the earlier of
(i) one year from the date hereof and (ii) the date the definitive Loan
Documents are entered into by such Commitment Party, at which time any
confidentiality undertaking in the definitive Loan Documents shall supersede
this provision.

 

8. Absence of Fiduciary Relationship; Affiliates; Etc.

As you know, each Commitment Party (together with its affiliates, a “Commitment
Party Group”)) is a full service financial institution engaged, either directly
or through its affiliates, in a broad array of activities, including commercial
and investment banking, financial advisory, market making and trading,
investment management (both public and private investing), investment research,
principal investment, financial planning, benefits counseling, risk management,
hedging, financing, brokerage and other financial and non-financial activities
and services globally. In the ordinary course of their various business
activities, each Commitment Party Group and the funds or other entities in which
such Commitment Party Group invests or with which they co-invest, may at any
time purchase, sell, hold or vote long or short positions and investments in
securities, derivatives, loans, commodities, currencies, credit default swaps
and other financial instruments for their own account and for the accounts of
their customers. In addition, each Commitment Party Group may at any time
communicate independent recommendations and/or publish or express independent
research views in respect of such assets, securities or instruments. Any of the
aforementioned activities may involve or relate to assets, securities and/or
instruments of the Company, the Acquired Business and/or other entities and
persons which may (i) be involved in transactions arising from or relating to
the arrangement contemplated by this Commitment Letter or (ii) have other
relationships with the Company or its affiliates. In addition, each Commitment
Party Group may provide investment banking, commercial banking, underwriting and
financial advisory services to such other entities and persons. The arrangement
contemplated by this Commitment Letter may have a direct or indirect impact on
the investments, securities or instruments referred to in this paragraph, and
employees working on the financing contemplated hereby may have been involved in
originating certain of such investments and those employees may receive credit
internally therefor. Although each Commitment Party Group in the course of such
other activities and relationships may acquire information about the transaction
contemplated by this Commitment Letter or other entities and persons which may
be the subject of the financing contemplated by this Commitment Letter, such
Commitment Party Group shall have no obligation to disclose such information, or
the fact that such Commitment Party Group is in possession of such information,
to the Company or to use such information on the Company’ behalf.

Consistent with each Commitment Party Group’s policies to hold in confidence the
affairs of its customers, such Commitment Party Group will not furnish
confidential information obtained from you by virtue of the transactions
contemplated by this Commitment Letter to any of its other customers.
Furthermore, you acknowledge that no Commitment Party Group has an obligation to
use in connection with the transactions contemplated by this Commitment Letter,
or to furnish to you, confidential information obtained or that may be obtained
by them from any other person.

Each Commitment Party Group may have economic interests that conflict with those
of the Company, its equity holders and/or its affiliates. You agree that each
Commitment Party Group will act under this Commitment Letter as an independent
contractor and that nothing in this Commitment Letter or the Fee Letters or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or

 

9



--------------------------------------------------------------------------------

other implied duty between such Commitment Party Group and the Company, its
equity holders or its affiliates. You acknowledge and agree that the
transactions contemplated by this Commitment Letter and the Fee Letters
(including the exercise of rights and remedies hereunder and thereunder) are
arm’s-length commercial transactions between each Commitment Party Group, on the
one hand, and the Company, on the other, and in connection therewith and with
the process leading thereto, (i) such Commitment Party Group has not assumed
(A) an advisory responsibility in favor of the Company, its equity holders or
its affiliates with respect to the financing transactions contemplated hereby or
(B) a fiduciary responsibility in favor of the Company, its equity holders or
its affiliates with respect to the transactions contemplated hereby, or in each
case, the exercise of rights or remedies with respect thereto or the process
leading thereto (irrespective of whether GS has advised, is currently advising
or will advise the Company, its equity holders or its affiliates on other
matters) or any other obligation to the Company except the obligations expressly
set forth in this Commitment Letter and the Fee Letters and (ii) such Commitment
Party Group is acting solely as a principal and not as the agent or fiduciary of
the Company, its management, equity holders, affiliates, creditors or any other
person. The Company acknowledges and agrees that the Company has consulted its
own legal and financial advisors to the extent it deemed appropriate and that it
is responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. The Company agrees that it will
not claim that a Commitment Party Group has rendered advisory services of any
nature or respect with respect to the financing transactions contemplated
hereby, or owes a fiduciary or similar duty to the Company, in connection with
such transactions or the process leading thereto. As each of the parties hereto
is aware, Goldman, Sachs & Co. has been retained by the Company (or one of its
affiliates) as financial advisor (in such capacity, the “Financial Advisor”) in
connection with the Acquisition. Each of the parties hereto agrees to such
retention, and further agrees not to assert any claim it might allege based on
any actual or potential conflicts of interest that might be asserted to arise or
result from, on the one hand, the engagement of the Financial Advisor or Goldman
Sachs and/or its affiliates’ arranging or providing or contemplating arranging
or providing financing for a competing bidder and, on the other hand, our and
our affiliates’ relationships with the Company or any of the other parties
hereto as described and referred to herein. In addition, the Commitment Parties
may employ the services of their respective affiliates in providing services
and/or performing their obligations hereunder and may exchange with such
affiliates information concerning the Company, the Acquired Business and other
companies that may be the subject of this arrangement, and such affiliates will
be entitled to the benefits afforded to the Commitment Parties hereunder.

In addition, please note that no Commitment Party Group provides accounting, tax
or legal advice. Notwithstanding anything herein to the contrary, the Company
(and each employee, representative or other agent of the Company) may disclose
to any and all persons, without limitation of any kind, the tax treatment and
tax structure of the Facilities and all materials of any kind (including
opinions or other tax analyses) that are provided to the Company relating to
such tax treatment and tax structure. However, any information relating to the
tax treatment or tax structure will remain subject to the confidentiality
provisions hereof (and the foregoing sentence will not apply) to the extent
reasonably necessary to enable the parties hereto, their respective affiliates,
and their respective affiliates’ directors and employees to comply with
applicable securities laws. For this purpose, “tax treatment” means U.S. federal
or state income tax treatment, and “tax structure” is limited to any facts
relevant to the U.S. federal income tax treatment of the transactions
contemplated by this Commitment Letter but does not include information relating
to the identity of the parties hereto or any of their respective affiliates.

 

9. Miscellaneous.

Each Commitment Party’s commitments and agreements hereunder will terminate upon
the first to occur of (i) the consummation of the Acquisition (and the funding
of all commitments provided hereunder to the extent required hereunder),
(ii) the termination of the Acquisition Agreement (as defined in Annex D) in

 

10



--------------------------------------------------------------------------------

accordance with the terms thereof or the public announcement by the Company, in
a press release or other public filing, or by the chief executive officer, chief
financial officer or head of investor relations of the Company (howsoever
described) that it is abandoning the Acquisition and (iii) October 29, 2012 or,
subject to the provisions of the Acquisition Agreement, such later date (not
later than January 29, 2013 in the case of clause (x) below or November 30, 2012
in the case of clause (y) below) to which the “Outside Date” (as defined in the
Acquisition Agreement) is extended in accordance with (x) the first “provided
further” in Section 9.1(b)(i) of the Acquisition Agreement as in effect on the
date of the Original Commitment Letter and without giving effect to any
amendments thereunder or (y) the second “provided further” thereof, unless the
closing of the Senior Facilities and (a) the Notes Offering or (b) the Bridge
Loans, as applicable, on the terms and subject to the conditions contained
herein, has been consummated on or before such date. In addition, each
Commitment Party’s commitment hereunder to provide and arrange Bridge Loans will
terminate to the extent of the issuance of the Notes or other Permanent Debt (in
escrow or otherwise).

The provisions set forth under Sections 3, 4, 5 (including Annex A), 7 and 8
hereof and this Section 9 (other than any provision therein that expressly
terminates upon execution of the definitive Loan Documents) hereof and the
provisions of the Fee Letters will remain in full force and effect regardless of
whether definitive Loan Documents are executed and delivered. The provisions set
forth in the Fee Letters and under Sections 5 (including Annex A) and 7 and 8
hereof and this Section 9 will remain in full force and effect notwithstanding
the expiration or termination of this Commitment Letter or the Commitment
Parties’ commitments and agreements hereunder.

The Company for itself and its affiliates agrees that any suit or proceeding
arising in respect of this Commitment Letter or the Commitment Parties’
commitments or agreements hereunder or the Fee Letters will be tried exclusively
in any Federal court of the United States of America sitting in the Borough of
Manhattan or, if that court does not have subject matter jurisdiction, in any
state court located in the City and County of New York, and the Company agrees
to submit, and hereby does submit, to the exclusive jurisdiction of, and to
venue in, such court. Any right to trial by jury with respect to any action or
proceeding arising in connection with or as a result of either the Commitment
Parties’ commitments or agreements or any matter referred to in this Commitment
Letter or the Fee Letters is hereby waived by the parties hereto. The Company
for itself and its affiliates agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Service of any
process, summons, notice or document by registered mail or overnight courier
addressed to any of the parties hereto at the addresses above shall be effective
service of process against such party for any suit, action or proceeding brought
in any such court. This Commitment Letter and the Fee Letters will be governed
by and construed in accordance with the laws of the State of New York without
regard to principles of conflicts of laws.

The Commitment Parties hereby notify the Company and the Acquired Business that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”) each Commitment Party
and each Lender may be required to obtain, verify and record information that
identifies the Borrower and each of the Guarantors (as defined in Annex B and
Annex C), which information includes the name and address of the Borrower and
each of the Guarantors and other information that will allow each Commitment
Party and each Lender to identify the Borrower and each of the Guarantors in
accordance with the Patriot Act. This notice is given in accordance with the
requirements of the Patriot Act and is effective for each Commitment Party and
each Lender.

This Commitment Letter may be executed in any number of counterparts, each of
which when executed will be an original, and all of which, when taken together,
will constitute one agreement. Delivery of an executed counterpart of a
signature page of this Commitment Letter by facsimile transmission or

 

11



--------------------------------------------------------------------------------

electronic transmission (in pdf format) will be effective as delivery of a
manually executed counterpart hereof. This Commitment Letter and the Fee Letters
are the only agreements that have been entered into among the parties hereto
with respect to the Facilities and set forth the entire understanding of the
parties with respect thereto and supersede any prior written or oral agreements
among the parties hereto with respect to the Facilities.

[Remainder of page intentionally left blank]

 

12



--------------------------------------------------------------------------------

Please confirm that the foregoing is in accordance with your understanding by
signing and returning to Goldman Sachs the enclosed copy of this Commitment
Letter, together, if not previously executed and delivered, with the Fee
Letters, on or before the close of business on May 14, 2012, whereupon this
Commitment Letter and the Fee Letters will become binding agreements between us.
If this Commitment Letter and the Fee Letters have not been signed and returned
as described in the preceding sentence by such date, this offer will terminate
on such date. We look forward to working with you on this transaction.

 

Very truly yours, GOLDMAN SACHS BANK USA By:  

/s/ Robert Ehudin

  Authorized Signatory GOLDMAN SACHS LENDING PARTNERS LLC By:  

/s/ Robert Ehudin

  Authorized Signatory JPMORGAN CHASE BANK, N.A. By:  

/s/ Peter M. Killea

  Senior Vice President, Authorized Signatory J.P. MORGAN SECURITIES LLC By:  

/s/ Cornelius J. Droogan

  Managing Director, Authorized Signatory CITIGROUP GLOBAL MARKETS INC. By:  

/s/ Barbara Matas

  Authorized Signatory CITIBANK, N.A. By:  

/s/ Stuart Dickson

  Authorized Signatory

 

13



--------------------------------------------------------------------------------

ACCEPTED AND AGREED AS OF MAY 11, 2012: HOLOGIC, INC. By:  

/s/ Glenn P. Muir

Name:   Glenn P. Muir Title:   Chief Financial Officer

 

1



--------------------------------------------------------------------------------

ANNEX A

In the event that any Commitment Party becomes involved in any capacity in any
action, proceeding or investigation brought by or against any person, including
shareholders, partners, members or other equity holders of the Company or the
Acquired Business in connection with or as a result of either this arrangement
or any matter referred to in this Commitment Letter or the Fee Letters
(together, the “Letters”), the Company agrees to periodically reimburse such
Commitment Party for its reasonable legal and other expenses (including the cost
of any investigation and preparation) incurred in connection therewith. The
Company also agrees to indemnify and hold such Commitment Party harmless against
any and all losses, claims, damages or liabilities to any such person in
connection with or as a result of either this arrangement or any matter referred
to in the Letters (whether or not such investigation, litigation, claim or
proceeding is brought by you, your equity holders or creditors or an indemnified
person and whether or not any such indemnified person is otherwise a party
thereto), except to the extent that such loss, claim, damage or liability has
been found by a final, non-appealable judgment of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
such Commitment Party in performing the services that are the subject of the
Letters. If for any reason the foregoing indemnification is unavailable to a
Commitment Party or insufficient to hold it harmless, then the Company will
contribute to the amount paid or payable by such Commitment Party as a result of
such loss, claim, damage or liability in such proportion as is appropriate to
reflect the relative economic interests of (i) the Company and the Acquired
Business and their respective affiliates, shareholders, partners, members or
other equity holders on the one hand and (ii) such Commitment Party on the other
hand in the matters contemplated by the Letters as well as the relative fault of
(i) the Company and the Acquired Business and their respective affiliates,
shareholders, partners, members or other equity holders on the one hand and
(ii) such Commitment Party with respect to such loss, claim, damage or liability
and any other relevant equitable considerations. The reimbursement, indemnity
and contribution obligations of the Company under this paragraph will be in
addition to any liability which the Company may otherwise have, will extend upon
the same terms and conditions to any affiliate of a Commitment Party and the
partners, members, directors, agents, employees and controlling persons (if
any), as the case may be, of such Commitment Party and any such affiliate, and
will be binding upon and inure to the benefit of any successors, assigns, heirs
and personal representatives of the Company, such Commitment Party, any such
affiliate and any such person. The Company also agrees that neither any
indemnified party nor any of such affiliates, partners, members, directors,
agents, employees or controlling persons will have any liability to the Company
or any person asserting claims on behalf of or in right of the Company or any
other person in connection with or as a result of either this arrangement or any
matter referred to in the Letters, except in the case of the Company to the
extent that any losses, claims, damages, liabilities or expenses incurred by the
Company or its affiliates, shareholders, partners or other equity holders have
been found by a final, non-appealable judgment of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
such indemnified party in performing the services that are the subject of the
Letters; provided, however, that in no event will such indemnified party or such
other parties have any liability for any indirect, consequential, special or
punitive damages in connection with or as a result of such indemnified party’s
or such other parties’ activities related to the Letters. Promptly after receipt
by a Commitment Party of notice of its involvement in any action, proceeding or
investigation, such Commitment Party shall, if a claim for indemnification in
respect thereof is to be made against the Company under this Annex A, notify the
Company of such involvement. Failure by a Commitment Party to so notify the
Company shall not relieve the Company from the obligation to indemnify such
Commitment Party (or any other indemnified person) under this Annex A except to
the extent that the Company suffers actual prejudice as a result of such
failure, and shall not relieve the Company, from its obligation to provide
reimbursement and contribution to such Commitment Party. If any person is
entitled to indemnification under this Annex A (an “Indemnified Person”) with
respect to any action or proceeding brought by a third party that is also
brought against the Company, the Company shall be entitled to assume the defense
of any such action or proceeding with counsel

 

Annex A-1



--------------------------------------------------------------------------------

reasonably satisfactory to the Indemnified Person. Upon assumption by the
Company of the defense of any such action or proceeding, the Indemnified Person
shall have the right to participate in such action or proceeding and to retain
its own counsel but the Company shall not be liable for any legal expenses of
other counsel subsequently incurred by such Indemnified Person in connection
with the defense thereof unless (i) the Company has agreed to pay such fees and
expenses, (ii) the Company shall have failed to employ counsel reasonably
satisfactory to the Indemnified Person in a timely manner or (iii) the
Indemnified Person shall have been advised by counsel that there are actual or
potential conflicting interests between the Company and the Indemnified Person,
including situations in which there are one or more legal defenses available to
the Indemnified Person that are different from or additional to those available
to the Company. The Company shall not consent to the terms of any compromise or
settlement of any action defended by the Company in accordance with the
foregoing without the prior written consent of the Indemnified Person. The
provisions of this Annex A will survive any termination or completion of the
arrangement provided by the Letters.

 

Annex A-2



--------------------------------------------------------------------------------

ANNEX B

Project Genoa

Summary of the Senior Facilities

This Summary outlines certain terms of the Senior Facilities referred to in the
Commitment Letter, of which this Annex B is a part. Certain capitalized terms
used herein are defined in the Commitment Letter.

 

Borrower:    Hologic, Inc. (the “Borrower”). Guarantors:    Each of the
Borrower’s existing and subsequently acquired or organized domestic subsidiaries
(including, without limitation, the Acquired Business) (collectively, the
“Guarantors”) will guarantee (the “Guarantee”) all obligations under the Senior
Facilities; provided that the Loan Documents shall contain exceptions to be
agreed, including an exception for (x) any subsidiary of the Borrower that is a
Massachusetts securities corporation or (y) any direct or indirect immaterial
subsidiaries of the Borrower. Purpose/Use of Proceeds:    The proceeds of the
Term Facilities (i) will be used to fund the Acquisition (including refinancing
or retiring all existing debt (other than capital leases constituting debt to
the extent that Borrower does not refinance or retire such debt) and redeeming
all preferred stock of the Acquired Business and paying fees, commissions and
expenses in connection with the Acquisition) and (ii) may be used to redeem the
Convertible Notes (as defined below). Amounts available under the Revolving
Facility will be used (i) to redeem the Convertible Notes, (ii) for permitted
capital expenditures and permitted acquisitions (subject to customary conditions
and pro forma financial tests to be agreed), (iii) to provide for the ongoing
working capital requirements of the Borrower following the Acquisition and (iv)
for general corporate purposes. Joint Lead Arrangers and Joint Bookrunners:   
Goldman Sachs Bank USA (“Goldman Sachs”), J.P. Morgan Securities LLC (“JPMS”)
and Citigroup Global Markets Inc. (“CGMI”) (in their capacities as Joint Lead
Arrangers and Joint Bookrunners, the “Senior Facilities Arrangers”).
Co-Syndication Agents    JPMS and CGMI. Administrative Agent:    Goldman Sachs
(in its capacity as Administrative Agent, the “Administrative Agent”). Lenders:
   Goldman Sachs, JPMCB and Citi (the “Initial Lenders”) and/or other financial
institutions selected by Goldman Sachs, in consultation with the other Senior
Facilities Arrangers (each, a “Lender” and, collectively, the “Lenders”). Amount
of Senior Facilities:    $3.3 billion of senior secured bank financing (the
“Senior Facilities”) to include:   

(i)      a $1.0 billion senior secured Tranche A term loan (the “Tranche A Term
Facility”);

 

Annex B-1



--------------------------------------------------------------------------------

  

(ii)     a $2.0 billion senior secured Tranche B term loan (the “Tranche B Term
Facility”; together with the Tranche A Term Facility, the “Term Facilities”);
and

  

(iii)    a $300 million senior secured revolving credit facility (the “Revolving
Facility”).

Incremental Facility:    On or before the final maturity date of each of the
Senior Facilities, the Borrower will have the right, but not the obligation, to
increase the amount of the Senior Facilities by incurring one or more
incremental term loan facilities and/or increasing the Revolving Facility (each,
an “Incremental Facility”) in an aggregate principal amount not to exceed the
greater of (1) $500 million and (2) the maximum amount at such time that could
be incurred without causing the pro forma Net Senior Secured Leverage Ratio (to
be defined in the Loan Documents, and to be net of up to $250 million of
unrestricted cash and cash equivalents of the Borrower and its subsidiaries) to
exceed 3.50:1.00 (and, for purposes of the test in this clause (2) to include
all such incremental loans and commitments, assuming they were fully drawn, and
whether or not secured and whether secured on a first-lien or junior basis), in
each case under terms and conditions to be determined; provided (i) all
financial covenants would be satisfied on a pro forma basis for the most recent
determination period, after giving effect to such Incremental Facility, (ii) if
such Incremental Facility is a term loan facility (a) the yield applicable to
such term Incremental Facility will be determined by the Borrower and the
lenders under such term Incremental Facility; provided that if (x) the yield
applicable to a Non-Institutional Incremental Term Facility is more than 0.50%
higher than the corresponding yield applicable to the Tranche A Term Facility,
then the interest rate margins with respect to the Tranche A Term Facility will
be increased by an amount equal to the difference between the yield with respect
to such Non-Institutional Incremental Term Facility and the corresponding
interest rate on the Tranche A Term Facility, minus, 0.50% or (y) the yield
applicable to an Institutional Incremental Term Facility is more than 0.50%
higher than the corresponding yield applicable to the Tranche B Term Facility,
then the interest rate margins with respect to the Tranche B Term Facility will
be increased by an amount equal to the difference between the yield with respect
to such Institutional Incremental Term Facility and the corresponding interest
rate on the Tranche B Term Facility, minus, 0.50%, (b) the maturity date
applicable to any such term Incremental Facility will not be earlier than the
latest maturity date of the existing Senior Facilities; provided that,
notwithstanding the foregoing and subject to the other terms of this paragraph,
the Borrower will have the right to incur term Incremental Facilities with a
maturity date on or after the maturity date of the existing Tranche A

 

Annex B-2



--------------------------------------------------------------------------------

   Term Facility and Revolving Facility, but prior to the maturity date of the
existing Tranche B Term Facility (a “Specified Incremental Term Facility”) in an
aggregate amount not to exceed $250 million, (c) the weighted average life to
maturity of any term Incremental Facility (other than a Specified Incremental
Term Facility) will not be earlier than that of any existing Term Facility, (d)
the weighted average life to maturity of any Specified Incremental Term Facility
will not be earlier than that of the Tranche A Term Facility and (e) all other
terms of such term Incremental Facility, if not consistent with the terms of the
existing Term Facilities, must be reasonably acceptable to the Administrative
Agent and (iii) if all or a portion of such Incremental Facility is a revolving
Incremental Facility, such revolving facility will be documented solely as an
increase to the commitments with respect to the Revolving Facility, without any
change in terms. Such increased amounts will be provided by existing Lenders or
other persons who become Lenders in connection therewith; provided that no
existing Lender will be obligated to provide any such increased portion of the
Senior Facilities.    “Institutional Incremental Term Facility” means a term
Incremental Facility that is an Institutional Term Facility.    “Institutional
Term Facility” means a term loan facility of the type marketed primarily to
institutional term loan lenders (as opposed to commercial banks) in the primary
syndication thereof (including, for the avoidance of doubt, the Tranche B Term
Facility).    “Non-Institutional Incremental Term Facility” means a Incremental
Facility other than an Institutional Incremental Term Facility. Availability:   
Term Facilities: One drawing may be made under the Term Facilities on the
Closing Date.    Revolving Facility: Amounts available under the Revolving
Facility may be borrowed, repaid and reborrowed after the Closing Date until the
maturity date thereof. Maturities:    Tranche A Term Facility: 5-year
anniversary of the Closing Date.    Tranche B Term Facility: 7-year anniversary
of the Closing Date.    Revolving Facility: 5-year anniversary of the Closing
Date. Closing Date:    The date on or before October 29, 2012 (as such date may
be extended in accordance with the terms of the Commitment Letter) on which the
borrowings under the Term Facilities are made and the Acquisition is consummated
(the “Closing Date”).

 

Annex B-3



--------------------------------------------------------------------------------

Amortization:

   The outstanding principal amount of the Tranche A Term Facility will be
payable in equal quarterly amounts as follows, with the remaining balance due on
the 5-year anniversary of the Closing Date:

 

Year

   Amortization %
(per annum)   1      5 %  2      5 %  3      10 %  4      20 %  5      20 % 

 

   The outstanding principal amount of the Tranche B Term Facility will be
payable in equal quarterly amounts of 1% per annum, with the remaining balance
due on the 7-year anniversary of the Closing Date. No amortization will be
required with respect to the Revolving Facility. Swing Line Loans:    At the
option of the Lender providing such swing line loans, a portion of the Revolving
Facility to be agreed upon may be made available as swing line loans.    The
definitive documentation for the Revolving Facility will include customary
provisions to protect the swing line lender, in the event any Lender under the
Revolving Facility is a “Defaulting Lender” (to be defined in the Loan
Documents). Letters of Credit:    At the option of the issuing bank providing
such Letter of Credit, a portion of the Revolving Facility to be agreed upon may
be made available for the issuance of letters of credit by an issuing bank to be
agreed (“Letters of Credit”).    The definitive documentation for the Revolving
Facility will include customary provisions to protect the issuing bank, in the
event any Lender under the Revolving Facility is a “Defaulting Lender” (to be
defined in the Loan Documents). Interest Rate:    All amounts outstanding under
the Senior Facilities will bear interest, at the Borrower’s option, as follows:
  

(A)   Initially, with respect to loans made under the Tranche A Term Facility
and the Revolving Facility:

  

(i)     at the Base Rate plus the margin per annum set forth in the table below
opposite the applicable Rating Level (as defined below) as of the Closing Date;
or

 

Annex B-4



--------------------------------------------------------------------------------

  

(ii)    at the reserve adjusted Eurodollar Rate plus the margin per annum set
forth in the table below opposite the applicable Rating Level as of the Closing
Date;

 

Rating Level    Base Rate
Margin     Eurodollar
Rate Margin  

Level I

     1.75 %      2.75 % 

Level II

     1.875 %      2.875 % 

Level III

     2.00 %      3.00 % 

 

   where: (x) “Level I” means the Borrower shall have obtained a public
corporate family rating of Ba3 (with a stable or positive outlook) or better by
Moody’s and a public credit rating of BB- (with a stable or positive outlook) or
better by S&P, (y) “Level II” means the Borrower shall have obtained (i) a
public corporate family rating of B1 (with a stable or positive outlook) by
Moody’s and a public credit rating of BB- (with a stable or positive outlook) by
S&P or (ii) a public corporate family rating of Ba3 (with a stable or positive
outlook) by Moody’s and a public credit rating of B+ (with a stable or positive
outlook) by S&P and (z) “Level III” means the Borrower shall have obtained a
public corporate family rating or public credit rating (or outlook) worse than
Level II. Level I, Level II and Level III are sometimes referred to herein as
“Rating Levels”.   

(B)   With respect to loans made under the Tranche B Term Facility:

  

(i)     at the Base Rate plus 2.50% per annum; or

 

(ii)    at the reserve adjusted Eurodollar Rate plus 3.50% per annum.

   Beginning on the date on which the Borrower delivers to the Lenders the
required financial statements for the second full fiscal quarter after the
Closing Date, the applicable margin for the Tranche A Term Facility and the
Revolving Facility will be subject to step downs to be determined based on the
ratio of consolidated indebtedness of the Borrower and its subsidiaries as of
the date of such financial statements to EBITDA of the Borrower and its
subsidiaries for the twelve-month period ended on such date (the “Leverage
Ratio”).

 

Annex B-5



--------------------------------------------------------------------------------

   As used herein, the terms “Base Rate” and “reserve adjusted Eurodollar Rate”
will have meanings customary and appropriate for financings of this type, and
the basis for calculating accrued interest and the interest periods for loans
bearing interest at the reserve adjusted Eurodollar Rate will be customary and
appropriate for financings of this type subject to, with respect to the Tranche
B Term Facility, a reserve adjusted Eurodollar Rate “floor” of 1.00% and a Base
Rate “floor” of 2.00%. In no event shall the Base Rate be less than the sum of
(i) the one-month reserve adjusted Eurodollar Rate (after giving effect to any
reserve adjusted Eurodollar Rate “floor”) plus (ii) the difference between the
applicable stated margin for reserve adjusted Eurodollar Rate loans and the
applicable stated margin for Base Rate loans.    After the occurrence and during
the continuance of an Event of Default, interest on overdue amounts will accrue
at a rate equal to the rate then applicable thereto, or otherwise at a rate
equal to the rate then applicable to loans bearing interest at the rate
determined by reference to the Base Rate, in each case plus an additional two
percentage points (2.00%) per annum. Such interest will be payable on demand.

Interest Payments:

   Quarterly for loans bearing interest with reference to the Base Rate; except
as set forth below, on the last day of selected interest periods (which will be
one, two, three and six months) for loans bearing interest with reference to the
reserve adjusted Eurodollar Rate (and at the end of every three months, in the
case of interest periods of longer than three months); and upon prepayment
(solely with respect to interest accrued on such amounts prepaid), in each case
payable in arrears and computed on the basis of a 360-day year (365/366-day year
with respect to loans bearing interest with reference to the Base Rate).

Commitment Fees:

   Commitment fees equal to 0.50% per annum times the daily average undrawn
portion of the Revolving Facility of each Lender (other than any Defaulting
Lender) (reduced by the amount of Letters of Credit issued and outstanding) will
accrue from the Closing Date and will be payable quarterly in arrears; provided
that such commitment fee shall be subject to a step down to 0.375% based upon
compliance with a leverage test to be determined.

Letters of Credit Fees:

   A fee equal to (i) the applicable margin then in effect for loans bearing
interest at the reserve adjusted Eurodollar Rate made under the Revolving
Facility, times (ii) the average daily maximum aggregate amount available to be
drawn under all Letters of Credit, will be payable quarterly in arrears to the
Lenders under the Revolving Facility (other than any Defaulting Lender). In
addition, a fronting fee, to be agreed upon between the issuer of each Letter of
Credit and the Borrower, will be payable to such issuer, as well as certain
customary fees assessed thereby.

 

Annex B-6



--------------------------------------------------------------------------------

Voluntary Prepayments:

   The Senior Facilities may be prepaid in whole or in part, subject to the
“Call Premium” below, without premium or penalty; provided that loans bearing
interest with reference to the reserve adjusted Eurodollar Rate will be
prepayable only on the last day of the related interest period unless the
Borrower pays any related breakage costs. Voluntary prepayments of the Term
Facilities will be applied to the Term Facilities and scheduled amortization
payments as directed by the Borrower.

Mandatory Prepayments:

   The following mandatory prepayments will be required (subject to certain
basket amounts to be negotiated in the definitive Loan Documents):   

1.      Asset Sales: Prepayments in an amount equal to 100% of the net cash
proceeds of the sale or other disposition of any property or assets of the
Borrower or its subsidiaries (subject to certain exceptions to be determined),
other than net cash proceeds of sales or other dispositions of inventory in the
ordinary course of business and net cash proceeds (not in excess of an amount to
be agreed upon in the aggregate) that are reinvested (or committed to be
reinvested, to the extent actually reinvested within six months of such
commitment) in other long-term assets useful in the business of the Borrower and
its subsidiaries within one year of receipt thereof.

  

2.      Insurance Proceeds: Prepayments in an amount equal to 100% of the net
cash proceeds of insurance paid on account of any loss of any property or assets
of the Borrower or its subsidiaries, other than net cash proceeds (not in excess
of an amount to be agreed upon in the aggregate) that are reinvested (or
committed to be reinvested, to the extent actually reinvested within six months
of such commitment) in other long-term assets useful in the business of the
Borrower and its subsidiaries (or used to replace damaged or destroyed assets)
within one year of receipt thereof.

  

3.      Equity Offerings: Prepayments in an amount equal to 50% (subject to
reductions to a lower percentage upon achievement of certain financial
performance measures to be determined) of the net cash proceeds received from
the issuance of equity securities of the Borrower or its subsidiaries (other
than issuances pursuant to employee stock plans); provided that no such
prepayment of the Senior Facilities will be required to the extent such net cash
proceeds are applied towards prepayment of the Bridge Loans or to the redemption
of the Convertible Notes.

  

4.      Incurrence of Indebtedness: Prepayments in an amount equal to 100% of
the net cash proceeds received from the incurrence

 

Annex B-7



--------------------------------------------------------------------------------

  

of indebtedness by the Borrower or its subsidiaries (other than indebtedness
otherwise permitted under the Loan Documents including, but not limited to,
indebtedness raised to redeem the Convertible Notes), payable no later than the
first business day following the date of receipt.

  

5.      Excess Cash Flow: Prepayments in an amount equal to 50% (subject to
reductions to a lower percentage upon achievement of certain financial
performance measures to be determined) of Excess Cash Flow payable within 90
days of each fiscal year-end, commencing with fiscal year-end 2013. Excess Cash
Flow will be defined in the applicable Loan Document and will include deductions
for amounts applied during, or to be applied within a period following, the
applicable fiscal year to redeem Convertible Notes, subject to terms and
conditions to be agreed.

   All mandatory prepayments will be made without penalty or premium (except for
breakage costs, if any) and will be applied, first, pro rata to the Term
Facilities (and, with respect to each Term Facility, applied to remaining
scheduled amortization payments of such Term Facility in the case of the first
eight payments, in direct order of maturity and thereafter, on a pro rata
basis); provided that, at the election of holders of loans under the Tranche B
Term Facility, the portion of proceeds otherwise allocable thereto may be
allocated to repay the loans under Tranche A Term Facility in full prior to
prepayment of the loans under the Tranche B Term Facility held by such holders;
and, second, to outstanding loans (without the permanent reduction of
commitments) under the Revolving Facility.

Call Premium:

   In the event that all or any portion of the Tranche B Term Facility is (i)
repaid, prepaid, refinanced or replaced or (ii) repriced or effectively
refinanced through any waiver, consent or amendment (in each case, in connection
with any waiver, consent or amendment to the Tranche B Term Facility directed
at, or the result of which would be, the lowering of the effective interest cost
or the weighted average yield of the Tranche B Term Facility or the incurrence
of any debt financing having an effective interest cost or weighted average
yield that is less than the effective interest cost or weighted average yield of
the Tranche B Term Facility (or portion thereof) so repaid, prepaid, refinanced,
replaced or repriced (a “Repricing Transaction”)) occurring on or prior to the
first anniversary of the Closing Date, such repayment, prepayment, refinancing,
replacement or repricing will be made at 101.0% of the principal amount so
repaid, prepaid, refinanced, replaced or repriced. If all or any portion of the
Tranche B Term Facility held by any Lender is repaid, prepaid, refinanced or
replaced pursuant to a “yank-a-bank” or similar provision in the Loan Documents
as a result of, or in connection with, such Lender not agreeing or otherwise
consenting to any waiver, consent or amendment referred to in clause (ii) above
(or otherwise in connection with a Repricing Transaction), such repayment,
prepayment, refinancing or replacement will be made at 101.0% of the principal
amount so repaid, prepaid, refinanced or replaced.

 

Annex B-8



--------------------------------------------------------------------------------

Security:    The Senior Facilities, each Guarantee and any bank product
obligations and any interest rate and/or currency hedging obligations of the
Borrower or any Guarantor owed to the Administrative Agent, the Senior
Facilities Arrangers, any Lender or any affiliate of the Administrative Agent,
the Senior Facilities Arrangers or any Lender (collectively, the “Hedging
Obligations”) will be secured by first priority security interests in (i) all
assets, including without limitation, all personal, real and mixed property of
the Borrower and the Guarantors (except as otherwise agreed to by the
Administrative Agent) and (ii) 100% of the capital stock of the Borrower and
each domestic subsidiary of the Borrower, 65% of the capital stock of each first
tier foreign subsidiary of the Borrower and all intercompany debt (collectively,
the “Collateral”); provided that the Loan Documents shall contain exceptions to
be agreed, including an exception for assets as to which the Administrative
Agent and the Borrower reasonably determine that the costs of obtaining security
interests in such assets or perfection thereof are excessive in relation to the
benefit to the Lenders of the security to be afforded thereby. All security
arrangements relating to the Senior Facilities and the Hedging Obligations will
be in form and substance satisfactory to the Administrative Agent and will be
perfected on the Closing Date (subject to the limitations on perfection set
forth in the second paragraph of Section 2 of the Commitment Letter).   
Notwithstanding the foregoing, (a) the Collateral shall not include: (i) any
fee-owned real property with a value of less than of $10 million and any
leasehold real property, (ii) motor vehicles and other assets subject to
certificates of title, (iii) any immaterial letter of credit rights and
commercial tort claims, (iv) pledges and security interests prohibited or
restricted by applicable law (including any requirement to obtain the consent of
any governmental authority or third party), (v) any foreign intellectual
property required to be perfected in a non-U.S. jurisdiction and (vi) margin
stock and equity interests in any person other than wholly-owned subsidiaries to
the extent not permitted by the terms of such person’s organizational or joint
venture documents. No actions in any non-U.S. jurisdiction or required by the
laws of any non-U.S. jurisdiction shall be required to be undertaken in order to
create any security interests in assets located, registered or titled outside of
the U.S. (including any foreign intellectual property) or to perfect any
security interests therein (it being understood that there shall be no security
agreements or pledge agreements governed by laws of any non-U.S. jurisdictions).
   The foregoing requirement is subject to and limited and qualified by the
second paragraph of Section 2 of the Commitment Letter. Representations and
Warranties:    The credit agreement for the Senior Facilities will contain such
customary and appropriate representations and warranties by the

 

Annex B-9



--------------------------------------------------------------------------------

   Borrower (with respect to the Borrower and its subsidiaries) as are usual and
customary for financings of this kind, limited to: due organization; requisite
power and authority; qualification; equity interests and ownership; due
authorization, execution, delivery and enforceability of the Loan Documents;
creation, perfection and priority of security interests (subject to the
limitations on perfection set forth in the second paragraph of Section 2 of the
Commitment Letter); no conflicts; governmental consents; historical and
projected financial condition; no material adverse change; no restricted junior
payments; absence of material litigation; payment of taxes; title to properties;
environmental matters; no defaults under material agreements; Investment Company
Act and margin stock matters; ERISA and other employee matters; absence of
brokers or finders fees; solvency; compliance with laws; full disclosure;
Patriot Act, FCPA, laws applicable to sanctioned persons and other related
matters. Covenants:    The definitive Loan Documents for the Senior Facilities
will contain such financial, affirmative and negative covenants by the Borrower
(with respect to the Borrower and its subsidiaries) as are usual and customary
for financings of this kind, limited to: - financial covenants:    minimum
interest coverage and maximum total net leverage ratio (to be defined in the
Loan Documents, and to be (x) set at levels to be agreed by the Senior
Facilities Arrangers and the Borrower (with a maximum of three step downs during
the term of the Senior Facilities) that represent a non-cumulative cushion of at
least 25% to EBITDA set forth in the Borrower’s business plan delivered to
Goldman Sachs prior to the date of the Original Commitment Letter (or such other
business plan reasonably acceptable to Goldman Sachs, in consultation with the
other Senior Facilities Arrangers), (y) net of up to $250 million of
unrestricted cash and cash equivalents of the Borrower and its subsidiaries and
(z) tested from and after the second fiscal quarter of the Borrower ended after
the Closing Date). - affirmative covenants:    delivery of financial statements
and other reports (including the identification of information as suitable for
distribution to Public Lenders or non-Public Lenders); maintenance of existence;
payment of taxes and claims; maintenance of properties; maintenance of
insurance; books and records; inspections; lender meetings; compliance with
laws; environmental matters; additional collateral and guarantors; maintenance
of corporate level and facility level ratings; cash management and further
assurances, including, in each case, exceptions and baskets to be mutually
agreed upon, and - negative covenants:    limitations with respect to other
indebtedness; liens; negative pledges; restricted junior payments (e.g., no
dividends, distributions, buy-back redemptions or certain payments on certain
debt); restrictions on subsidiary distributions; investments, mergers and
acquisitions; sales of assets (including subsidiary interests); sales and
lease-backs; capital expenditures; transactions with affiliates; conduct of
business;

 

Annex B-10



--------------------------------------------------------------------------------

   amendments and waivers of organizational documents, junior indebtedness and
other material agreements; and changes to fiscal year, including, in each case,
exceptions and baskets to be mutually agreed upon (including a basket for the
cash settlement of puts in connection with the Borrower’s senior convertible
notes (the “Convertible Notes”) in 2013, 2016, and 2018). Events of Default:   
The definitive Loan Documents for the Senior Facilities will include such events
of default (and, as appropriate, grace periods) as are usual and customary for
financings of this kind, limited to: failure to make payments when due, defaults
under other material agreements or instruments of indebtedness, certain events
under hedging agreements, noncompliance with covenants, breaches of
representations and warranties, bankruptcy, judgments in excess of specified
amounts, ERISA, impairment of security interests in collateral, invalidity of
guarantees, and “change of control” (to be defined in the Loan Documents).

Conditions Precedent to

Initial Borrowings:

   The several (and not joint) obligations of the Lenders to make, or cause one
of their respective affiliates to make, loans under the Senior Facilities will
be subject to the conditions precedent referred to in Section 2 of the
Commitment Letter, prior written notice of borrowing and the accuracy of the
representations and warranties set forth in the second paragraph of Section 2 of
the Commitment Letter in all material respects (except to the extent that such
representation or warranty is already qualified by “materiality,” “material
adverse effect” or similar language, in which case such representation and
warranty shall be true and correct in all respects). Conditions to All
Subsequent Borrowings:    The conditions to all borrowings (other than the
initial borrowings on the Closing Date) will be customary and appropriate for
financings of this type and will include requirements relating to prior written
notice of borrowing, the accuracy of representations and warranties and, prior
to and after giving effect to the funding of the Facilities, the absence of any
default or event of default. Assignments and Participations:    The Lenders may
assign all or, in an amount of not less than (x) $2.5 million with respect to
each of the Tranche A Term Facility and the Revolving Facility and (y) $1.0
million with respect to the Tranche B Term Facility, any part of, their
respective shares of the Senior Facilities to their affiliates (other than
natural persons) or one or more banks, financial institutions or other entities
that are eligible assignees (to be defined in the Loan Documents) which, in the
case of assignments with respect to the Senior Facilities (except in the case of
assignments made to Goldman Sachs or in connection with the primary syndication
of the Senior Facilities), are reasonably acceptable to the Administrative Agent
and (except during the existence of an Event of Default) the Borrower, each such
consent not to be unreasonably withheld or delayed. The Borrower’s consent shall
be deemed to have been given if the Borrower has not responded

 

Annex B-11



--------------------------------------------------------------------------------

   within five business days of an assignment request. Upon such assignment,
such affiliate, bank, financial institution or entity will become a Lender for
all purposes under the Loan Documents; provided that assignments made to
affiliates and other Lenders will not be subject to the above described consent
or minimum assignment amount requirements. A $3,500 processing fee will be
required in connection with any such assignment, with exceptions to be agreed.
The Lenders will also have the right to sell participations without restriction,
subject to customary limitations on voting rights, in their respective shares of
the Senior Facilities.    In addition, the Loan Documents shall provide that
loans under the Tranche B Term Facility (but not loans under the Revolving
Facility) may be purchased by Borrower through “Dutch” auctions in which all
Lenders under the Tranche B Term Facility are invited to participate on a pro
rata basis in accordance with customary procedures to be agreed, subject to
customary terms and conditions including without limitation: (a) any such loans
acquired by Borrower shall be retired and cancelled promptly upon acquisition
thereof, (b) Borrower must provide a customary representation and warranty to
the effect that it is not in possession of any information that has not been
disclosed to the auction manager, the Administrative Agent and non-Public
Lenders and that may be material to a Lender’s decision to participate in an
auction or an assignment, (c) loans may not be purchased with the proceeds of
loans under the Revolving Facility, (d) no default or event of default shall
exist or result therefrom and (e) any such loans acquired by Borrower shall not
be deemed a repayment of loans for purposes of calculating excess cash flow.
Requisite Lenders:    Amendments and waivers will require the approval of
Lenders (other than “Defaulting Lenders”) holding more than 50% of total
commitments or exposure under the Senior Facilities (“Requisite Lenders”),
provided that, in addition to the approval of Requisite Lenders, (x) any
amendment that would disproportionately affect the obligation of the Borrower to
make payment of the loans under the Revolving Facility or the Term Facilities
will not be effective without the approval of holders of more than 50% of such
class of loans and (y) the consent of each Lender directly and adversely
affected thereby will be required with respect to matters relating to (a)
increases in the commitment of such Lender, (b) reductions of principal,
interest, fees or premium, (c) extensions of final maturity or the due date of
any amortization, interest, fee or premium payment, (d) the release of all or
substantially all of the collateral or any guarantor (except as otherwise
contemplate by the Loan Documents) and (e) the definition of Requisite Lenders.
   On or before the final maturity date of each of the Senior Facilities, the
Borrower shall have the right to extend the maturity date of all or a portion of
the Senior Facilities with only the consent of the Lenders whose loans or
commitments are being extended, and otherwise on terms and conditions to be
mutually agreed by the Administrative

 

Annex B-12



--------------------------------------------------------------------------------

   Agent and the Borrower; it being understood that any such extension will be
subject to a “most favored nation” provision on terms to be mutually agreed by
the Administrative Agent and the Borrower and that each Lender under the tranche
the maturity date of which is being extended shall have the opportunity to
participate in such extension on the same terms and conditions as each other
Lender under such tranche.    In addition, on or before the final maturity date
of each of the Senior Facilities, the Borrower shall have the right to amend (or
amend and restate) of the Loan Documents to (a) add one or more additional or
replacement credit facilities thereto and changes related thereto and (b) to
provide for term loans replacing all or a portion of the Term Facilities,
subject to customary limitations, with the consent of the Administrative Agent,
the Borrower and the Lenders providing such replacement term loans and, in
connection with any of the foregoing, the right of the Borrower to prepay the
outstanding loans, terminate the commitments or require the applicable Lenders
to assign their Term Loans to the providers of any replacement credit facility
or loans. Yield Protection:    The Senior Facilities will contain customary
provisions (a) protecting the Lenders against increased costs or loss of yield
resulting from changes in reserve, capital adequacy and capital requirements (or
their interpretation), illegality, unavailability and other requirements of law
and from the imposition of or changes in certain withholding or other taxes and
(b) indemnifying the Lenders for “breakage costs” incurred in connection with,
among other things, any prepayment of a Eurodollar Rate loan on a day other than
the last day of an interest period with respect thereto. For all purposes of the
Loan Documents, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines and directives promulgated thereunder
and (ii) all requests, rules, guidelines or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States regulatory authorities,
in each case, pursuant to Basel III, shall be deemed introduced or adopted after
the date of the Loan Documents. The Senior Facilities will provide that all
payments are to be made free and clear of any taxes (other than franchise taxes
and taxes on overall net income), imposts, assessments, withholdings or other
deductions whatsoever. Lenders will furnish to the Administrative Agent
appropriate certificates or other evidence of exemption from U.S. federal tax
withholding (with customary exceptions for FATCA). Indemnity:    The Senior
Facilities will provide customary and appropriate provisions relating to
indemnity and related matters in a form reasonably satisfactory to the
Administrative Agent and the Lenders. Governing Law and Jurisdiction:    The
Senior Facilities will provide that the Borrower will submit to the exclusive
jurisdiction and venue of the federal and state courts of the

 

Annex B-13



--------------------------------------------------------------------------------

   State of New York (except to the extent the Collateral Agent (to be defined
in the Loan Documents) requires submission to any other jurisdiction in
connection with the exercise of any rights under any security document or the
enforcement of any judgment) and will waive any right to trial by jury. New York
law will govern the Loan Documents, except with respect to certain security
documents where applicable local law is necessary for enforceability or
perfection. Counsel to the Senior Facility Arrangers and Administrative Agent:
   Davis Polk and Wardwell LLP

The foregoing is intended to summarize certain basic terms of the Senior
Facilities. It is not intended to be a definitive list of all of the
requirements of the Lenders in connection with the Senior Facilities.

 

Annex B-14



--------------------------------------------------------------------------------

ANNEX C

Project Genoa

Summary of the Bridge Loans

This Summary outlines certain terms of the Bridge Loans referred to in the
Commitment Letter, of which this Annex C is a part. Certain capitalized terms
used herein are defined in the Commitment Letter.

 

Borrower:    Hologic, Inc. (the “Borrower”). Guarantors:    Each of the
Guarantors under the Senior Facilities (collectively, the “Guarantors”) will
guarantee (the “Guarantee”) all obligations under the Bridge Loans. The Bridge
Loans and the Guarantee will rank pari passu in right of payment with the Senior
Facilities and all other senior indebtedness and guarantees of such indebtedness
of the Borrower and the Guarantors (including, without limitation, the Acquired
Business), if any. Sole Lead Arranger, Sole Bookrunner and Sole Syndication
Agent:    Goldman Sachs Lending Partners LLC (“Goldman Sachs”, in its capacities
as Sole Lead Arranger, Sole Bookrunner and Sole Syndication Agent, the “Bridge
Loan Arranger”). Co-Agents:    Citigroup Global Markets Inc. (“CGMI”).
Administrative Agent:    Goldman Sachs (in its capacity as Administrative Agent,
the “Bridge Administrative Agent”). Lenders:    Goldman Sachs and Citi (the
“Initial Lenders”) and/or other financial institutions selected by the Bridge
Loan Arranger (each, a “Lender” and, collectively, the “Lenders”). Amounts of
Bridge Loans:    $500 million in aggregate principal amount of senior increasing
rate loans, less the amount of gross proceeds from any sale of Notes (or other
Permanent Debt) received on or prior to the Closing Date (the “Bridge Loans”).
Closing Date:    The date on which borrowings under the Senior Facilities are
made (the “Closing Date”). Ranking:    The Bridge Loans, the Guarantee and all
obligations with respect thereto will be unsecured and rank pari passu in right
of payment with all obligations of the Borrower under the Senior Facilities.
Security:    Not applicable. Maturity:    The Bridge Loans will mature on the
7-year anniversary of the Closing Date. At any time and from time to time, on or
after the first anniversary of the Closing Date, upon reasonable prior written
notice and in a minimum principal amount of at least $50 million in the
aggregate principal amount of Exchange Notes, the Bridge Loans may

 

Annex C-1



--------------------------------------------------------------------------------

   be exchanged (each such exchange, an “Exchange”), in whole or in part, at the
option of the applicable Lender, for Senior Exchange Notes (the “Exchange
Notes”), in a principal amount equal to the principal amount of the Bridge Loans
so exchanged and having the same maturity date as the Bridge Loans so exchanged.
Each Exchange shall be made pursuant to surrender and issuance arrangements to
be set forth in the definitive documents for the Bridge Loans and each holder of
Bridge Loans requesting such an exchange shall be required to make customary
representations and warranties in connection therewith, all in form and
substance, reasonably satisfactory to the Bridge Administrative Agent and the
Borrower.    The Exchange Notes will be issued pursuant to an indenture (the
“Indenture”) that will have the terms set forth on Exhibit 1 to this Annex C.
Interest Rate:    Until the earlier of (i) the first anniversary of the Closing
Date and (ii) the occurrence of a Demand Failure Event (as defined in the Fee
Letters) (such earlier date, the “Conversion Date”), the Bridge Loans will bear
interest at a floating rate, reset quarterly, as follows: (i) for the first
three-month period commencing on the Closing Date, the Bridge Loans will bear
interest at a rate per annum equal to the reserve adjusted Eurodollar Rate, plus
the margin per annum set forth in the table below opposite the applicable Rating
Level as of the Closing Date (collectively, the “LIBOR Rate”), and (ii)
thereafter, interest on the Bridge Loans will be payable at a floating per annum
rate reset at the beginning of each subsequent three-month period, equal to the
LIBOR Rate as of such reset date plus the Spread. The “Spread” will initially be
50 basis points (commencing three months after the Closing Date) and will
increase by an additional 50 basis points every three months thereafter.
Notwithstanding the foregoing, at no time will the per annum interest rate on
the Bridge Loans exceed the Total Cap then in effect, as defined in the Fee
Letters (plus default interest, if any).

 

Rating Level    Margin  

Level I

     5.75 % 

Level II

     6.00 % 

Level III

     6.25 % 

 

   From and after the Conversion Date, the Bridge Loans will bear interest at a
fixed rate equal to the Total Cap (plus default interest, if any).    Prior to
the Conversion Date, interest will be payable at the end of each interest
period. Accrued Interest shall also be payable in arrears

 

Annex C-2



--------------------------------------------------------------------------------

   on the Conversion Date and on the date of any prepayment of the Bridge Loans.
From and after the Conversion Date, interest will be payable quarterly in
arrears and on the date of any prepayment of the Bridge Loans.    As used
herein, the term “reserve adjusted Eurodollar Rate” will have the meaning
customary and appropriate for financings of this type, and the basis for
calculating accrued interest and the interest periods for loans bearing interest
at the reserve adjusted Eurodollar Rate will be customary and appropriate for
financings of this type subject to a reserve adjusted Eurodollar Rate “floor” of
1.25%.    After the occurrence and during the continuance of an Event of
Default, interest on overdue amounts will accrue at a rate equal to the
applicable rate set forth above, plus an additional two percentage points
(2.00%) per annum and will be payable on demand. Mandatory Prepayment:    Prior
to the Conversion Date, the net proceeds to the Borrower or any subsidiary of
the Borrower (including, without limitation, the Acquired Business) from (a) any
direct or indirect public offering or private placement of any debt or equity
securities (other than issuances pursuant to employee stock plans), (b) any
future bank borrowings other than under the Senior Facilities as in effect on
the Closing Date and (c) any future asset sales or receipt of insurance proceeds
(subject to certain ordinary course exceptions) will be used to repay the Bridge
Loans subject, in the case of clauses (b) and (c) only, to the required prior
repayment of any amount then outstanding under the Senior Facilities, in each
case, at 100% of the principal amount of the Bridge Loans prepaid plus accrued
interest to the date of prepayment; provided that in the case of an issuance of
Permanent Debt (with such proceeds being applied to repay the Bridge Loans prior
to the repayment of loans outstanding under the Senior Facilities) to any Lender
(or any of its affiliates) or any person to whom a Lender participated an
interest in the Bridge Loans (or any of such participant’s affiliates) (such
Lenders, participants and affiliates, “Specified Bridge Parties”), the net cash
proceeds received by the Borrower and its affiliates in respect of such
Permanent Debt acquired by such Specified Bridge Parties may, at the option of
such Specified Bridge Party, be applied first to prepay the Bridge Loans of such
Specified Bridge Party prior to being applied to prepay the Bridge Loans held by
other Lenders on a pro rata basis.    From and after the Conversion Date, the
mandatory prepayment provisions in the definitive documentation governing the
Bridge Loans (the “Bridge Loan Agreement”) will be automatically amended to
require that the Borrower prepay the outstanding Bridge Loans, on a pro rata
basis, at par plus accrued interest to the date of prepayment with the proceeds
of any future asset sales (subject to any required prepayments of the Senior
Facilities with such proceeds, certain ordinary course exceptions and customary
reinvestment rights within 365 days); provided that, each holder of Bridge Loans
may elect to reject its pro rata share of such prepayment such holder is
otherwise entitled to receive pursuant to this paragraph..

 

Annex C-3



--------------------------------------------------------------------------------

   Nothing in these mandatory prepayment provisions will restrict or prevent any
holder of Bridge Loans from exchanging Bridge Loans for Exchange Notes on or
after the first anniversary of the Closing Date.

Change of Control:

   Upon the occurrence of a Change of Control (to be defined in the Bridge Loan
Agreement), the Borrower will be required to repay all obligations under the
Senior Facilities (or obtain any required consent of the lenders under the
Senior Facilities to make such prepayment of the Bridge Loans) and deposit in
escrow an amount necessary to prepay in full all outstanding Bridge Loans, which
amount shall be prepaid 30 days after the Change of Control, at par plus accrued
interest to the date of prepayment, plus with respect to any Bridge Loans so
prepaid on or after the Conversion Date, a 1.00% prepayment premium. Voluntary
Prepayment:    Prior to the Conversion Date, Bridge Loans may be prepaid, in
whole or in part, at the option of the Borrower, at any time (except as provided
below) without premium or penalty, upon five business days’ written notice, such
prepayment to be made at par plus accrued interest.    From and after the
Conversion Date, Bridge Loans may be prepaid, in whole or in part, at the option
of the Borrower, at any time (except as provided below) upon 30 days prior
written notice at par plus accrued interest to the date of repayment plus the
Applicable Premium. The “Applicable Premium” will be (i) a make-whole premium
based on the applicable treasury rate plus 50 basis points during the first
three years following the Closing Date and (ii) 75% of the interest rate on the
Bridge Loans in year four following the Closing Date declining ratably on each
subsequent anniversary of the Closing Date to zero one year prior to the
maturity of the Bridge Loans (it being understood and agreed that, for the
avoidance of doubt, the Applicable Premium will not be payable in connection
with an Exchange).    The Borrower may not make any optional prepayment of
Bridge Loans (i) during the period commencing on the date of a Permanent Debt
Notice (as defined in the Fee Letters) and ending upon the earliest of (x) the
consummation of an issuance or incurrence of Permanent Debt in accordance with
such Permanent Debt Notice, (y) the withdrawal or termination of such Permanent
Debt Notice and (z) the first business day following the Conversion Date or
(ii) to the extent that the holder thereof has given notice to the Borrower of
its intent to elect to exchange Bridge Loans for Exchange Notes during the
period commencing on the delivery of the related notice and ending upon the
withdrawal of such notice or the consummation of the exchange of such holder’s
Bridge Loans for Exchange Notes.

 

Annex C-4



--------------------------------------------------------------------------------

Representations and Warranties:    The Bridge Loan Agreement will contain
customary and appropriate representations and warranties by the Borrower (with
respect to the Borrower and its subsidiaries), based on the Tranche B Term
Facility’s representations and warranties. Covenants:    The Bridge Loan
Agreement will contain customary and appropriate covenants by the Borrower (with
respect to the Borrower and its subsidiaries), based on the Tranche B Term
Facility’s covenants but more restrictive in certain respects prior to the
Conversion Date, and with such changes as are appropriate in connection with the
Bridge Loans and including, without limitation, a covenant to comply with
Section 3 of the Commitment Letter, the Fee Letters and the engagement letter of
even date herewith between the Borrower, the sole underwriter, initial purchaser
and/or placement agent and the sole bookrunner and lead arranger specified
therein (the “Financial Institution”) and the other financial institutions party
thereto (the “Engagement Letter”), and to use commercially reasonable efforts to
refinance the Bridge Loans as promptly as practicable following the Closing
Date. The Bridge Loan Agreement shall not contain any financial (maintenance)
covenants. Events of Default:    Prior to the Conversion Date, the Bridge Loan
Agreement will include customary and appropriate events of default (and, as
appropriate, grace periods) based on the Tranche B Term Facility’s events of
default (other than with respect to Change of Control), including an event of
default for failure to comply with Section 3 of the Commitment Letter, the Fee
Letters and the Engagement Letter and defaults under other debt (including the
Senior Facilities). From and after the Conversion Date, the events of default in
the Bridge Loan Agreement will be limited to failure to pay principal or
interest, defaults under other debt agreements that result in the acceleration
of other indebtedness prior to its stated maturity, inaccuracy of
representatives and warranties noncompliance with covenants in the Bridge Loan
Agreement, judgments in excess of certain specified amounts, invalidity of
guarantees, failure to comply with Section 3 of the Commitment Letter, the Fee
Letters or the Engagement Letter and certain bankruptcy and related events, in
each case subject to materiality thresholds and grace periods where customary
and appropriate. Conditions Precedent to Borrowing:    The several (and not
joint) obligations of the Lenders to make, or cause one of their respective
affiliates to make, the Bridge Loans will be subject to the conditions precedent
referred to in Section 2 of the Commitment Letter, prior written notice of
borrowing and the accuracy of the representations and warranties set forth in
the second paragraph of Section 2 of the Commitment Letter in all material
respects (except to the extent that such representation or warranty is already
qualified by “materiality,” “material adverse effect” or similar language, in
which case such representation and warranty shall be true and correct in all
respects).

 

Annex C-5



--------------------------------------------------------------------------------

Assignments and

Participations:

   Each of the Lenders may assign all or (subject to minimum assignment amount
requirements) any part of its Bridge Loans to its affiliates (other than natural
persons) or one or more banks, financial institutions or other entities that are
“Eligible Assignees,” as defined in the Bridge Loan Agreement, that (except in
the case of assignments made to Goldman Sachs) are reasonably acceptable to the
Bridge Administrative Agent, such consent not to be unreasonably withheld or
delayed; provided that, prior to the Conversion Date, the consent of the
Borrower shall be required with respect to any assignment if, subsequent
thereto, the Initial Lenders (and each of their subsidiaries) would hold, in the
aggregate, less than 50.1% of the Bridge Loans.    Upon such assignment, such
Eligible Assignee will become a Lender for all purposes under the Bridge Loan
Agreement; provided that assignments made to affiliates and other Lenders will
not be subject to the above described consent or any minimum assignment amount
requirements. A $3,500 processing fee will be required in connection with any
such assignment (except in the case of assignments made by or to the Initial
Lenders). The Lenders will also have the right to sell participations, without
restriction, subject to customary limitations on voting rights, in their
respective Bridge Loans. Requisite Lenders:    Amendments and waivers will
require the approval of Lenders holding more than 50% of the Bridge Loans then
outstanding (“Requisite Lenders”), provided that, in addition to the approval of
Requisite Lenders, no amendment may (i) extend the maturity of any Bridge Loan
or change the time of payment of interest on any Bridge Loan, (ii) reduce the
rate of interest or the principal amount of any Bridge Loan, (iii) alter the
prepayment provisions of any Bridge Loan or (iv) reduce the percentage of
holders necessary to modify or change the Bridge Loans, in each case without the
consent of each Lender affected thereby. Yield Protection:    Same as Senior
Facilities. Indemnities:    Same as Senior Facilities. Governing Law and
Jurisdiction:    The Bridge Loan Agreement will provide that the Borrower will
submit to the exclusive jurisdiction and venue of the federal and state courts
of the State of New York and will waive any right to trial by jury. New York law
will govern the Loan Documents. Counsel to the Arranger and Administrative
Agent:    Davis Polk and Wardwell LLP.

The foregoing is intended to summarize certain basic terms of the Bridge Loans.
It is not intended to be a definitive list of all of the requirements of the
Lenders in connection with the Bridge Loans.

 

Annex C-6



--------------------------------------------------------------------------------

EXHIBIT 1 TO ANNEX C

Project Genoa

Summary of Exchange Notes

This Summary of Exchange Notes outlines certain terms of the Exchange Notes
referred to in Annex C to the Commitment Letter, of which this Exhibit 1 is a
part. Capitalized terms used herein have the meanings assigned to them in
Annex C to the Commitment Letter.

Exchange Notes

At any time on or after the first anniversary of the Closing Date, upon five or
more business days prior notice, Bridge Loans may, at the option of a Lender, be
exchanged for a principal amount of Exchange Notes equal to 100% of the
aggregate principal amount of the Bridge Loans so exchanged. At a Lender’s
option, Exchange Notes will be issued directly to its broker-dealer affiliate or
other third party designated by it, upon surrender by the Lender to the Borrower
of an equal principal amount of Bridge Loans. No Exchange Notes will be issued
until the Borrower receives requests to issue at least $50 million in aggregate
principal amount of Exchange Notes. The Borrower will issue Exchange Notes under
an indenture (the “Indenture”) that complies with the Trust Indenture Act of
1939, as amended. The Borrower will appoint a trustee reasonably acceptable to
the Lenders. The Indenture will be fully executed and delivered on the Closing
Date and the Exchange Notes will be fully executed and deposited into escrow on
the Closing Date.

 

Final Maturity:    Same as Bridge Loans. Security:    Not applicable Interest
Rate:    Each Exchange Note will bear interest at a fixed rate equal to the
Total Cap then in effect (plus default interest, if any). Interest will be
payable semiannually in arrears.    After the occurrence and during the
continuance of any Event of Default, interest on overdue amounts will accrue at
the applicable rate plus two percentage points (2.00%) per annum. Optional
Redemption:    Until the third anniversary of the Closing Date, each Exchange
Note will only be callable at par plus accrued interest to the date of repayment
plus the Applicable Premium. The “Applicable Premium” will be (i) a make-whole
premium based on the applicable treasury rate plus 50 basis points during the
first three years following the Closing Date and (ii) 75% of the interest rate
on the Exchange Notes in year four following the Closing Date declining ratably
on each subsequent anniversary of the Closing Date to zero one year prior to the
maturity of the Exchange Notes.    In addition, prior to the third anniversary
of the Closing Date, up to 35% of the original principal amount of the Exchange
Notes may be redeemed from the proceeds of a qualifying equity offering by the
Borrower at a redemption price equal to par plus the coupon and accrued
interest.

 

Annex C-7



--------------------------------------------------------------------------------

Defeasance Provisions of Exchange Notes:    Customary. Modification:   
Customary. Change of Control:    Customary at 101%. Registration Rights:    The
Borrower will file within 90 days after the first anniversary of the Closing
Date and will use its best efforts to cause to become effective as soon
thereafter as practicable, a shelf registration statement with respect to the
Exchange Notes (a “Shelf Registration Statement”). If a Shelf Registration
Statement is filed, the Borrower will keep such registration statement effective
and available (subject to customary exceptions); provided that after a Shelf
Registration Statement has been declared effective, the Borrower will be
permitted to permit its effectiveness to lapse if it is no longer needed to
permit unrestricted resales of all of the Exchange Notes. If within 180 days
after the first anniversary of the Closing Date (the “Effectiveness Deadline”) a
Shelf Registration Statement for the Exchange Notes has not been declared
effective, then the Borrower will pay liquidated damages in the form of
increased interest of 25 basis points per annum on the principal amount of
Exchange Notes and Bridge Loans outstanding to holders of such Exchange Notes
and Bridge Loans from and including the Effectiveness Deadline to but excluding
the effective date of such Shelf Registration Statement. On the 90th day after
the Effectiveness Deadline, the liquidated damages will increase by 25 basis
points per annum, and on each 90-day anniversary of the Effectiveness Deadline
thereafter, will increase by 25 basis points per annum, to a maximum increase in
interest of 100 basis points per annum. The Borrower will also pay such special
interest for any period of time (subject to customary exceptions) following the
effectiveness of a Shelf Registration Statement that such Shelf Registration
Statement is not available for sales thereunder. All accrued special interest
will be paid on each semiannual interest payment date. Any registration rights
agreement and related documents shall be on customary terms to be mutually
agreed. Covenants:    The indenture relating to the Exchange Notes will include
covenants similar to those contained in an indenture governing publicly traded
high yield debt securities. The Exchange Notes shall not contain any financial
(maintenance) covenants. Events of Default:    The indenture relating to the
Exchange Notes will provide for Events of Default similar to those contained in
an indenture governing publicly traded high yield debt securities.

 

Annex C-8



--------------------------------------------------------------------------------

The foregoing is intended to summarize certain basic terms of the Exchange
Notes. It is not intended to be a definitive list of all of the requirements of
the Lenders in connection with the Exchange Notes.

 

Annex C-9



--------------------------------------------------------------------------------

ANNEX D

Project Genoa

Summary of Conditions Precedent to the Facilities

This Summary of Conditions Precedent outlines certain of the conditions
precedent to the Facilities referred to in the Commitment Letter, of which this
Annex D is a part. Certain capitalized terms used herein are defined in the
Commitment Letter.

 

A. CONDITIONS PRECEDENT TO THE FACILITIES

 

1. Concurrent Transactions: The terms of the definitive documentation for the
Acquisition (including the exhibits, schedules and all related documents, the
“Acquisition Agreement”) will be reasonably satisfactory to the each of the
Arrangers (it being agreed that the executed Acquisition Agreement dated
April 29, 2012 is reasonably satisfactory to each of the Arrangers) and the
Acquisition shall have been consummated pursuant to the Acquisition Agreement,
in each case without giving effect to any modifications, consents, amendments or
waivers thereto that are materially adverse to the Lenders and the Arrangers,
unless consented to by each of the Arrangers (it being understood that a
reduction of the purchase price in respect of the Acquisition will be deemed to
be materially adverse to the Lenders and the Arrangers (other than to the extent
any such reduction is less than 10% of the purchase price as of the of the
Original Commitment Letter and the commitments in respect of the Tranche A Term
Facility, the Tranche B Term Facility or the Bridge Loans are reduced dollar for
dollar by the amount of such reduction (such reduction to be allocated to the
Facilities at the discretion of Goldman Sachs, in consultation with the other
Arrangers))). The terms of any Notes issued on or prior to the Closing Date and
the agreements related to such Notes will be reasonably satisfactory to each of
the Arrangers. Concurrently with the consummation of the Acquisition, the
existing revolving credit facility of the Acquired Business (including any
replacement, renewal, extension, refinancing or refunding thereof) shall have
been repaid or repurchased in full, all commitments relating thereto shall have
been terminated, and all liens or security interests related thereto shall have
been terminated or released. After giving effect to the Transactions, the
Company and its subsidiaries shall have outstanding no indebtedness or preferred
stock other than (a) the loans and other extensions of credit under the Senior
Facilities, (b) the Notes or the Bridge Loans, (c) the Convertible Notes,
(d) capitalized leases, (e) additional indebtedness of the Company and its
subsidiaries in an aggregate amount not to exceed $25 million, (f) indebtedness
permitted by the Acquisition Agreement as in effect on the of the Original
Commitment Letter and without giving effect to any amendments thereunder and
(g) such other indebtedness to be mutually agreed upon.

 

2. Financial Statements. The Administrative Agents shall have received
(i) audited financial statements of the Company and the Acquired Business for
each of the three fiscal years ending at least 60 days prior to the Closing
Date; (ii) unaudited financial statements of the Company and the Acquired
Business for each fiscal quarter of the Company and the Acquired Business ended
for each subsequent fiscal quarter at least 45 days prior to the Closing Date;
and (iii) customary pro forma financial statements, in each case, to the extent
required (or in the case of the Acquired Business, customary) in connection with
a registered offering, and meeting the requirements of Regulation S-X for
Form S-1 registration statements.

 

3.

No Other Material Transactions. From the date of the Original Commitment Letter
through the Closing Date, neither the Company nor any of its subsidiaries shall
have consummated any merger (other than any merger between a domestic subsidiary
of the Company into another

 

1



--------------------------------------------------------------------------------

  domestic subsidiary of the Company or a subsidiary of Company into the
Company), acquisition or disposition (other than any disposition effected to
satisfy one or more of the conditions precedent set forth in the Acquisition
Agreement) or paid any dividend (other than any dividends made from a subsidiary
of Company to another subsidiary of Company or made by a subsidiary of Company
to Company) or effected any share buybacks (or entered into an agreement to
consummate the foregoing) (each a “Specified Transaction”) other than the
Acquisition and the other Transactions, except any such Specified Transactions
(x) in the ordinary course of business, (y) that are not in the ordinary course
of business and involve, in the aggregate across all such Specified
Transactions, no more than $100 million of consideration or payments, as
applicable, or (z) consented to by each of the Arrangers (such consent not to be
unreasonably withheld or delayed).

 

4. Performance of Obligations. All costs, fees, expenses (including, without
limitation, legal fees and expenses, title premiums, survey charges and
recording taxes and fees) and other compensation contemplated by the Commitment
Letter and the Fee Letters payable to the Arrangers, the Administrative Agent or
the Lenders shall have been paid to the extent due.

 

5. Customary Closing Documents. The Administrative Agents shall be reasonably
satisfied that the Company has complied with the following customary closing
conditions: (i) the delivery of customary legal opinions, corporate records and
documents from public officials, lien searches and customary officer’s
certificates; (ii) evidence of authority; (iii) perfection of liens, pledges,
and mortgages on the collateral securing the Senior Facilities (subject to the
second paragraph of Section 2 of the Commitment Letter); (iv) evidence of
insurance and (v) delivery of a solvency certificate from the chief financial
officer of the Borrower in form and substance, and with supporting
documentation, reasonably satisfactory to the Administrative Agents (or, solely
with respect to clause (iii), the Senior Facilities Administrative Agent),
certifying that the Borrower and its subsidiaries are, on a consolidated basis,
solvent. Each Arranger will have received at least 3 days prior to the Closing
Date all documentation and other information required by bank regulatory
authorities under applicable “know-your-customer” and anti-money laundering
rules and regulations, including the Patriot Act, to the extent requested by
such Arranger in writing at least 10 days prior to the Closing Date.

 

6.

Prior Marketing of Notes. The Bridge Loan Arranger (a) shall have received at
least 20 consecutive business days prior to the Closing Date (i) a preliminary
prospectus or preliminary offering memorandum or preliminary private placement
memorandum (an “Offering Document”) suitable for use in a customary “high-yield
road show”, which contains all customary information (including all audited
financial statements, all unaudited financial statements (which shall have been
reviewed as provided in the procedures specified by the Public Company
Accounting Oversight Board in AU 722) and all appropriate pro forma financial
statements prepared in accordance with generally accepted accounting principles
in the United States and prepared in accordance with Regulation S-X under the
Securities Act of 1933, as amended), and all other data that the Securities and
Exchange Commission would require in a registered offering of the Notes or are
customarily included in Offering Documents of such type, all of which shall be
in a form that will enable the independent registered public accountants of the
Company and the Acquired Business to render a customary comfort letter
(including “negative assurance” comfort that is customary in the context of a
transaction where the most recent financial statements are not more than 135
days old), (ii) a draft of such customary comfort letter from the independent
accountants for the Company and the Acquired Business (and any other accountant
to the extent financial statements audited or reviewed by such accountants are
or would be included in any Offering Document) which such independent
accountants are prepared to issue upon the completion of customary procedures
and (iii) a draft of a customary “10b-5”

 

2



--------------------------------------------------------------------------------

  disclosure letter from counsel to the Company, which such counsel would be
prepared to issue on the date of delivery thereof if the Notes were being issued
as of such date, subject to satisfactory completion of customary bring-down due
diligence and completion of the terms of the Notes and the receipt of other
information that would be necessary in such counsel’s reasonable judgment,
(b) shall be afforded a period of 20 consecutive business days following the
delivery of the Offering Document and satisfaction of the conditions precedent
to the Acquisition set forth in the Acquisition Agreement (in effect on the date
of the Original Commitment Letter and without giving effect to any amendments
thereunder, other than as consented to by the Bridge Loan Arranger (such consent
not to be unreasonably withheld or delayed) and ending on the Closing Date to
place the Notes with qualified purchasers thereof, during which time all such
conditions precedent shall remain satisfied and (c) shall have received (i) such
customary comfort letter from such accountants and (ii) such customary “10b-5”
disclosure letter from counsel to the Company; provided that the period referred
to in (a) and (b) above shall (i) either conclude prior to June 29, 2012 or
commence after July 9, 2012, (ii) either conclude prior to August 17, 2012 or
commence after September 4, 2012, (iii) either conclude prior to December 15,
2012 or commence after January 1, 2013 and (iv) exclude November 21, 2012
through and including November 23, 2012.

 

7. Confidential Information Memorandum. The Arrangers shall have received at
least 20 consecutive business days immediately prior to the Closing Date a
complete, customary Confidential Information Memorandum relating to the
Facilities, including authorizations letters to Goldman Sachs authorizing the
distribution of the Confidential Information Memorandum to prospective Lenders
and containing a customary “10b-5” representation; provided that such period
shall (i) either conclude prior to June 29, 2012 or commence after July 9, 2012,
(ii) either conclude prior to August 17, 2012 or commence after September 4,
2012, (iii) either conclude prior to December 15, 2012 or commence after
January 1, 2013 and (iv) exclude November 21, 2012 through and including
November 23, 2012.

 

3